EXHIBIT 10.1
 
 
CONTINUING AGREEMENT
FOR STANDBY LETTERS OF CREDIT




December 10, 2010


The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
1251 Avenue of the Americas
New York, New York 10020-1104


Attention:  U.S. Corporate Banking Group / International Operations Department


Subject to the terms and conditions of this Agreement, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch ("Issuer") agrees from time to time
during the Availability Period to issue one or more irrevocable standby letters
of credit, substantially in the form attached hereto as Exhibit 1 or such other
form as Issuer may in its reasonable discretion agree (each, a "Credit" and
collectively, the "Credits"); provided that Issuer shall have no obligation to
agree to issue any Credit that does not satisfy each of the criteria set forth
on Appendix A hereto (the "Baseline Criteria").  The issuance of Credits
hereunder shall be up to, but not to exceed, a maximum aggregate principal
amount of such Credits at any one time outstanding of Fifty Four Million U.S.
Dollars ($54,000,000.00) (as such amount may subsequently be amended at the
request of Applicant and agreed to by you in your sole and absolute discretion,
and as reduced in accordance with the terms and conditions of this Agreement,
the "Committed Amount"), at the request and for the account of The Brink's
Company, a Virginia corporation ("Applicant") by executing and returning an
application in the form of Exhibit 2 hereto (an "Application").  Applicant
unconditionally and irrevocably agrees with you, as Issuer, as to each Credit as
follows:


1.      Defined Terms; Accounting Terms.  Except as otherwise expressly provided
herein, capitalized terms used in this Agreement and its Exhibits shall have the
respective meanings assigned to such terms in Appendix B hereto.


Except as otherwise expressly provided herein, all accounting terms used herein
shall be interpreted, and all financial statements and certificates and reports
as to financial matters required to be delivered to Issuer hereunder shall be
prepared, in accordance with GAAP applied on a consistent basis.  All
calculations made for the purposes of determining compliance with this Agreement
shall (except as otherwise expressly provided herein) be made by application of
GAAP applied on a basis consistent with the most recent annual or quarterly
financial statements delivered pursuant to Section 15 (or, prior to the delivery
of the first financial statements pursuant to Section 15, consistent with the
annual audited financial statements referenced in Section 14(g)); provided,
however, if (a) Applicant shall object to determining such compliance on such
basis at the time of delivery of such financial statements due to any change in
GAAP or the rules promulgated with respect thereto or (b) Issuer shall so object
in writing within 60 days after delivery of such financial statements, then (i)
such calculations shall be made on a basis consistent with the most recent
financial statements delivered by Applicant to Issuer as to which no such
objection shall have been made and (ii) Issuer and Applicant shall negotiate in
good faith to amend such ratio or requirement as to which objections shall have
been made to preserve the original intent thereof in light of such change in
GAAP.



 
 

--------------------------------------------------------------------------------

 

2.   Commitment; Reimbursement.


(a)    Issuer shall have no obligation to issue, amend, increase, decrease,
extend, renew, assign or otherwise modify or supplement in any respect any
Credit if:  (a) Issuer has not received from Applicant a completed Application
for such Credit executed by Applicant, (b) such Credit is not in a form
satisfactory to Issuer in its reasonable discretion (including without
limitation, satisfaction of the Baseline Criteria) or the terms and conditions
of such Credit are not as indicated in the applicable Application and any other
documentation executed by Applicant and delivered to and approved by Issuer in
connection with such Credit, (c) any condition set forth in Section 13 is not
satisfied or waived, (d) such Credit is scheduled to expire after this Agreement
has been terminated or, after giving effect to the issuance, amendment,
increase, decrease, extension, renewal, assignment or other modification or
supplementation of any Credit, the aggregate amount of all then outstanding
Credits exceeds the Committed Amount, (e) any matter represented or warranted by
Applicant under Section 14 is not as so represented or warranted, in all
material respects, or (f) any Event of Default shall have occurred and is
continuing.  Issuer shall have no obligation to issue, amend, increase,
decrease, extend, renew, assign or otherwise modify or supplement in any respect
any Credit.


(b)    Applicant will reimburse Issuer, on demand, the amount of each payment
Issuer makes against a presentation under each Credit within three (3) Business
Days after payment is made by Issuer.


(c)    The Committed Amount will automatically be reduced to zero at 5:00 p.m.
(New York time) on the last day of the Availability Period.


3.   Fees, Costs and Expenses.  Applicant will pay Issuer (i)  quarterly in
arrears, an unused fee (the "Unused Fee") based on the unused portion of the
Committed Amount, at a per annum rate of 0.375% multiplied by the difference
between the total Committed Amount and the face amount of the Credits
outstanding during the preceding calendar quarter, (ii) quarterly in arrears, a
letter of credit fee (the "Letter of Credit Fee"), at a per annum rate of 1.85%
multiplied by the aggregate face amount of the Credits outstanding during the
preceding calendar quarter, (iii) the fees set out in the Fee Letter at such
times and amounts as set forth therein and (iv) within five (5) Business Days
after written demand, Issuer's customary administrative fees, including those in
connection with amendments, drawings, transfers or assignments and all
reasonable and documented out-of-pocket costs and expenses that Issuer incurs in
connection with each Credit or this Agreement, including (A) attorneys' fees and
disbursements to protect or enforce Issuer's rights and remedies under or in
connection with each Credit, this Agreement or any separate security agreement,
guaranty or other agreement or undertaking supporting this Agreement or to
respond to any notice of forgery, fraud, abuse or illegality in connection with
this Agreement, any Credit, any presentation under any Credit, or any
transaction underlying any Credit (including active defense by Issuer in any
action in which an injunction is sought or obtained against presentation or
honor), (B) reasonable and documented out-of-pocket costs and expenses in
connection with the execution and delivery of this Agreement and issuance of any
Credit, any requested amendment to or waiver under any Credit or this Agreement,
and (C) any Taxes or Other Taxes payable in accordance with Section 6.



 
- 2 -

--------------------------------------------------------------------------------

 

4.   Payments; Currency; Interest; Charging Accounts; Computations, Etc.


(a)    All amounts due from Applicant under this Agreement shall be paid to
Issuer before 12:00 Noon (New York time), on the payment date provided for in
this Agreement, at Issuer's address for notices under this Agreement ("Issuer's
Office"), without defense, set-off, or counterclaim of any kind, in lawful
currency of the United States of America ("Dollars") and in immediately
available funds.  For purposes of computing fees and interest under this
Agreement, payments received by Issuer at or after 12:00 Noon (New York time) at
Issuer's Office shall be treated as if received on the following Business Day.


(b)    Without limiting Applicant's obligation to make all payments hereunder
when due, Applicant will pay Issuer, on demand, interest on all unpaid amounts
hereunder from the date of each payment Issuer makes against a presentation
under each Credit through the payment date by Applicant at a variable interest
rate equal to the sum of two percent (2.0%) per annum plus the highest of
(i) the rate of interest publicly announced from time to time by Issuer in New
York City as Issuer's prime rate (provided that such prime rate may not
necessarily be the lowest rate of interest charged by Issuer to any of its
borrowers); (ii) one half of one percent (0.5%) in excess of the Federal Funds
Rate; and (iii) the rate per annum equal to one percent (1.0%) plus the rate
applicable to Dollars for a period of one month, as such rate may appear on
Reuters Screen LIBOR01 Page (or other commercially available source providing
such quotations as designated by Issuer from time to time) at approximately
11:00 a.m., London time, on such day (or if such day is not a Business Day, the
immediately preceding Business Day).  If any payment shall be due on a day that
is not a Business Day, such payment shall be made on the next succeeding
Business Day and interest shall be paid for each additional day elapsed.  No
provision of this Agreement shall require the payment or permit the collection
of interest in excess of the maximum rate permitted by Applicable Law.


(c)    [reserved]


(d)    All computations of fees and interest under this Agreement shall be based
on a 360-day year for the actual number of days elapsed (including the first day
but excluding the last day in the case of interest, and including both the first
and last days in the case of fees).  All computations of fees based upon the
available or face amount of the Credits at any time shall be calculated by
reference to the greatest amount for which Issuer may be contingently liable
under the Credits at such time.  Any reference to the anniversary of a date
shall mean the corresponding date in the relevant month (or, if there is no
corresponding date, or if such corresponding date is not a Business Day, the
next earlier Business Day in the relevant month).


5.   Capital Adequacy; Additional Costs.  If Issuer determines that the
introduction or effectiveness of, or any change in, any treaty, international
agreement, law, rule or regulation or compliance with any directive, guideline
or request from any central bank or other governmental or quasi-governmental
authority (whether or not having the force of law), or any change in GAAP or in
Issuer's accounting for any Credit (including changing the capital adequacy
conversion factor), or any change in the interpretation of any of the foregoing,
affects the amount of capital, insurance or reserves (including special deposits
or similar requirements) to be maintained by Issuer or any corporation or entity
controlling Issuer or otherwise increases the costs of, or reduces the amount
received or receivable by, Issuer or any corporation or entity controlling
Issuer, and Issuer determines that the amount of such capital, insurance or
reserve (including any special deposit or similar requirement) or other
increased cost (including any tax or insurance premium) or reduction, as the
case may be, is



 
- 3 -

--------------------------------------------------------------------------------

 

increased by or based upon the existence of this Agreement or any Credit in an
amount Issuer deems material, then Applicant shall pay Issuer additional amounts
sufficient in Issuer's good faith judgment to compensate for the increase or
reduction described in this Section 5, as the case may be; provided, however,
that to the extent any reduction in the rate of return on Issuer's capital
results both from its obligations hereunder and from developments in its
business or financial position not related to this Agreement, Issuer shall, in
determining the amount necessary to compensate it under this Section 5, attempt
in good faith to take account of the relative contributions of such obligations
hereunder and such other developments or change in its financial position to
such reduction.  A certificate of Issuer setting forth in reasonable detail the
basis for determining such amounts necessary to compensate Issuer shall be
delivered to Applicant and shall be conclusively presumed to be correct save for
manifest error.  Applicant shall pay Issuer the amount shown as due on any such
certificate within five (5) Business Days after receipt thereof.


6.   Taxes.


(a)         Except as may be otherwise provided in this Section 6, payments to
Issuer shall be made free and clear of and without deduction for any and all
present or future taxes, levies, imposts, deductions, charges or withholding,
and all liabilities with respect thereto, excluding (i) income, franchise or
similar taxes imposed on (or measured by) Issuer's income imposed by any
Governmental Authority, (ii) any taxes imposed by the jurisdiction of Issuer's
head office or the office issuing any Credit or any of its political
subdivisions or any branch and (iii) any branch profits tax imposed by the
United States of America or any similar tax imposed by any other jurisdiction
(all such non-excluded taxes, levies, imposts, deductions, charges, withholdings
and liabilities being hereinafter referred to as "Taxes"). If any Taxes shall be
required to be deducted from any sum payable under this Agreement, (A) the sum
payable shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 6) Issuer receives an amount equal to the amount Issuer would have
received had no such deductions been made, (B) Applicant shall make such
deductions, (C) Applicant shall indemnify Issuer on demand for any Taxes paid by
Issuer and any liability (including penalties, interest and expenses) arising
from its payment or in respect of such Taxes, whether or not such Taxes were
correctly or legally asserted, (D) Applicant shall pay the full amount deducted
to the relevant taxing authority or other authority in accordance with
Applicable Law, and (E) Applicant shall deliver to Issuer evidence of such
payment to the relevant taxing authority or other authority.


(b)         In addition, Applicant shall pay any present or future stamp,
registration, recordation or documentary taxes or any other similar fees or
charges or excise taxes, levies of the United States or any state or political
subdivision thereof or any applicable foreign jurisdiction which arise from any
payment made by Applicant hereunder (except for the excluded taxes covered by
Sections 6(a)) or from the execution, delivery or registration of, this
Agreement, the Credits, or the perfection of any rights or security interest in
respect thereto or the enforcement of the rights of Issuer (hereinafter referred
to as "Other Taxes").


(c)         In the event a claim against Issuer arises that is covered by the
indemnity provisions of this Section 6, notice shall be given promptly by Issuer
to Applicant.


(d)         Issuer hereby agrees to deliver to Applicant on or before the date
of this Agreement and at such other time or times prescribed by Applicable Law
or when reasonably requested by Applicant, a completed Form W-8ECI or such other
tax form applicable to



 
- 4 -

--------------------------------------------------------------------------------

 

Issuer (A) as will permit Applicant to determine (i) whether or not payments
made hereunder are subject to Taxes and (ii) if applicable, the required rate of
withholding or deduction, and (B) to evidence Issuer’s entitlement to any
available exemption from, or reduction of, applicable Taxes in respect of all
payments to be made to Issuer pursuant to this Agreement or otherwise to
establish Issuer’s status for withholding tax purposes in the applicable
jurisdiction.


(e)         Notwithstanding Section 6(a), Applicant shall not be required to
indemnify Issuer or to pay any additional amounts to Issuer in respect of Taxes
or Other Taxes pursuant to this Section 6 to the extent that (i) the obligation
to pay such additional amounts would not have arisen but for a failure by such
Lender to comply with the provisions of this Section 6 or (ii) the obligation
with respect to such Taxes or Other Taxes existed on the date hereof (or later
date on which a successor Issuer became a party to this Agreement) in respect of
Issuer or, with respect to payments to a newly designated office issuing a
Credit, existed on the date Issuer designated such new office with respect to
such Credit.  When Issuer is claiming any additional amount payable pursuant to
this Section 6, it shall use all reasonable efforts (consistent with legal and
regulatory restrictions) that would avoid the need for or reduce the amount of
any such additional amounts which may thereafter accrue (including but not
limited to filing any certificate or document reasonably requested by Applicant
or changing the jurisdiction of the applicable office issuing such Credit).


(f)         If Applicant would be liable for the entire amount of any claim
pursuant to this Section 6, then Applicant shall have the right to contest and
defend by all appropriate legal proceedings any such third-party claim and to
control all settlements of any such third-party claim (unless Issuer agrees to
assume the cost of settlement and to forgo such indemnity) and to select lead
counsel to defend any and all such third-party claims at the sole cost and
expense of Applicant, as the case may be; provided, however, that Applicant may
not effect any settlement that could result in any cost, expense or liability to
Issuer unless Issuer consents in writing to such settlement, which consent shall
not be unreasonably withheld. Issuer may select and engage counsel to
participate in any defense, in which event such counsel shall be at the sole
cost and expense of the party selecting and engaging such counsel. In connection
with any such claim, action or proceeding, the parties shall cooperate with each
other and provide each other with access to relevant books and records in their
possession.


(g)         If Issuer shall become aware that it is or may be entitled to
receive a refund, credit or reduction (including interest and penalties, if any)
in respect of Taxes or Other Taxes, it promptly shall notify Applicant of the
availability of such refund, credit or reduction and shall, within thirty (30)
days after receipt of a request by Applicant pursue or timely claim such refund,
credit or reduction at Applicant’s expense. If Issuer receives a refund or
realizes a credit or reduction in tax in respect of any Taxes or Other Taxes
withheld by Applicant or for which Issuer has received payment from Applicant
hereunder, it promptly shall repay the amount of such refund to Applicant, net
of all out-of-pocket expenses of Issuer and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that Applicant, upon the request of Issuer, agrees to repay
the amount paid over to Applicant (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to Issuer in the event Issuer is
required to repay such refund to such Governmental Authority.
 
7.   Indemnification.  Applicant hereby indemnifies and holds harmless Issuer
and its Affiliates, officers, directors, employees, attorneys and agents (each,
an "Indemnified Party")


 
- 5 -

--------------------------------------------------------------------------------

 
 
free and harmless from and against any and all losses, penalties, fines,
liabilities, settlements, damages, costs and expenses (including, without
limitation, reasonable and documented attorneys’ fees and disbursements,
reasonable consultants’ fees and settlement costs but excluding any Taxes the
indemnification of which is provided for in Section 6) (collectively, the
"Indemnified Liabilities") incurred by any Indemnified Party in connection with
or as a result of (i) the preparation, execution and delivery of this Agreement
or any agreement or instrument executed in connection herewith, whenever the
same shall be executed and delivered, including without limitation the
reasonable and documented out-of-pocket due diligence expenses, (ii) where
applicable, the preparation, execution and delivery of any waiver, amendment or
consent by an Indemnified Party relating to this Agreement or any other
agreement or instrument executed in connection herewith, including without
limitation reasonable and documented fees and disbursements of counsel
representing an Indemnified Party, (iii) any Credit or the use of the proceeds
therefrom (including any refusal by Issuer to honor a demand for payment under a
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Credit), (iv) any claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, and regardless of whether any Indemnified Party is a party
thereto and whether or not any of the transactions contemplated hereunder is
consummated, and in all cases, whether or not caused by or arising, in whole or
in part, out of the comparative, contributory or sole negligence of the
Indemnified Party, except for any such Indemnified Liabilities arising for the
account of a particular Indemnified Party by reason of the relevant Indemnified
Party's gross negligence or willful misconduct as determined by a final and
nonappealable decision of a court of competent jurisdiction, (v) the enforcement
of any rights and remedies of the Indemnified Parties under the Agreement,
including, to the extent reasonable under the circumstances, consulting with
accountants, attorneys and other Persons concerning the nature, scope or value
of any right or remedy of the Indemnified Parties hereunder or in connection
with the Agreement or any factual matters in connection therewith, which
expenses shall include without limitation the reasonable fees and disbursements
of such Persons.  If and to the extent that the foregoing undertaking may be
unenforceable for any reason, Applicant hereby agrees to make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under Applicable Law. The parties hereto
acknowledge and agree that, in the case of any claim, litigation, investigation
or other proceeding to which the indemnity in this Section 7 applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by a third party, Applicant or Issuer. Applicant will pay
within three (3) Business Days of demand all amounts owing under this Section 7.


8.   Reimbursement Obligations Absolute.


(a)    The obligations of Applicant to reimburse Issuer for disbursements made
by Issuer under any Credit honoring a demand for payment by a Beneficiary
thereunder shall be irrevocable, absolute and unconditional under any and all
circumstances, including the following circumstances:


(i)    any lack of validity or enforceability of this Agreement, any Credit, any
Application or any other agreement or instrument relating thereto (collectively,
the “L/C Related Documents”);


(ii)   any change in the time, manner or place of payment of, or in any other
term of, all or any of the obligations of Applicant in respect of any Credit or
any other
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
amendment or waiver of or any consent to or departure from all or any of the L/C
Related Documents;


(iii)   the existence of any claim, set−off, defense or other right that
Applicant may have at any time against any Beneficiary or any transferee of any
Credit (or any Person for whom any such Beneficiary or any such transferee may
be acting), Issuer, or any other Person, whether in connection with this
Agreement, the transactions contemplated by the L/C Related Documents or any
unrelated transaction;


(iv)   any draft, certificate, statement or other document presented under any
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect other than if
such payment resulted from the gross negligence or wilful misconduct of Issuer;


(v)    payment by Issuer under any Credit against presentation of a draft or
certificate that does not comply with the terms of such Credit other than if
such payment resulted from the gross negligence or wilful misconduct of Issuer;


(vi)   any release or amendment or waiver of or consent to departure from any
guaranty or any grant of security, for all or any of the obligations of
Applicant in respect to any Credit; or


(vii)     any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Applicant or any account
party, other than a circumstance constituting gross negligence or willful
misconduct on the part of Issuer.


(b)    Issuer shall not have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Credit by Issuer or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of Issuer;
provided that the foregoing shall not be construed to excuse Issuer from
liability to Applicant or its Restricted Subsidiaries to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by Applicant to the extent permitted by applicable law)
suffered by Applicant or its Restricted Subsidiaries that are caused by Issuer's
gross negligence or willful misconduct when determining whether drafts and other
documents presented under a Credit comply with the terms thereof. The parties
hereto expressly agree that:


(i)    Issuer may accept documents that appear on their face to be in
substantial compliance with the terms of a Credit without responsibility for
further investigation, regardless of any notice or information to the contrary,
and may make payment upon presentation of documents that appear on their face to
be in substantial compliance with the terms of such Credit;


(ii)   Issuer shall have the right, in its sole discretion, to decline to accept
such documents and to make such payment if such documents are not in strict
compliance with the terms of such Credit; and

 
 
- 7 -

--------------------------------------------------------------------------------

 
(iii)    this sentence shall establish the standard of care to be exercised by
Issuer when determining whether drafts and other documents presented under a
Credit comply with the terms thereof (and the parties hereto hereby waive, to
the extent permitted by applicable law, any standard of care inconsistent with
the foregoing).


9.   Independence; Applicant Responsibility.


(a)    Applicant acknowledges that the rights and obligations of Issuer under
each Credit are independent of the existence, performance or nonperformance of
any contract or arrangement underlying any Credit, including contracts or
arrangements between Issuer and Applicant and contracts or arrangements between
Applicant and the Beneficiary.  Issuer shall use reasonable efforts but shall
have no duty to notify Applicant of Issuer's (i) receipt of a request for an
amendment, termination, or assignment of letter of credit proceeds, (ii) receipt
of a presentation under any Credit, (iii) any other action or inaction toward
the Beneficiary or any nominated Person, except after honor to notify Applicant
of honor of a presentation, (iv) detection of any discrepancy, (v) facilitation
of a cure of any discrepancy, or (vi) decision to honor or dishonor any
presentation.  Issuer may, without incurring any liability to Applicant or
impairing its entitlement to reimbursement or indemnity under this Agreement,
(i) honor each Credit despite notice from Applicant of, and without any duty to
inquire into, any defense to honor or any adverse claim or other right against
the Beneficiary or any other Person, or (ii) dishonor any Credit for fraud or
forgery.  Issuer shall have no duty to request or require the presentation of
any document, including any default certificate, not required to be presented
under the terms and conditions of any Credit.  Issuer shall have no duty to seek
any waiver of discrepancies from Applicant, nor any duty to grant any waiver of
discrepancies which Applicant approves or requests.


(b)    Applicant is responsible for preparing or approving the text of any
Credit.  Applicant's ultimate responsibility for the final text shall not be
affected by any assistance Issuer may provide, such as drafting or recommending
text, or by Issuer's use or refusal to use text submitted by
Applicant.  Applicant acknowledges that Applicant has been represented by legal
counsel of its choice in connection with the execution and delivery of this
Agreement, that Issuer does not represent or warrant that any Credit will
satisfy Applicant's requirements or intentions, and that Applicant is
responsible for the suitability of any Credit for Applicant's purposes.


10.   Non-Documentary Conditions.  Issuer is authorized, but shall not hereby be
required, to disregard any non-documentary condition (such as the satisfaction
of any conditions precedent or the occurrence of any events of default) stated
in a Credit.

11.   Extensions and Modifications; Waivers of Discrepancies.  This Agreement
shall be binding upon Applicant with respect to any replacement, extension or
modification of any Credit or waiver of discrepancies authorized by Applicant in
writing.  Applicant's obligations to Issuer under this Agreement or in respect
of any Credit (whether absolute or contingent, present or future, joint, several
or independent, and including, without limitation, all reimbursement
obligations, all obligations and liabilities relating to interest, fees, Taxes,
indemnities, payment of costs (including increased costs) and expenses
(including reasonable attorneys' fees), collectively, the "Obligations") shall
not be reduced or impaired by any agreement by Issuer and the Beneficiary
extending or shortening Issuer's time after presentation to examine documents or
to honor or give notice of discrepancies.  Except as may be provided in any
Credit or otherwise specifically agreed to in writing by Issuer in its sole
discretion, Issuer shall have no duty to (i) extend the expiration date or term
of any
 
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
Credit, (ii) issue a replacement letter of credit on or before the expiration
date of any Credit or the end of such term, (iii) issue or refrain from issuing
notice of its election not to renew or extend any Credit, (iv) issue or refrain
from issuing any notice, if any Credit permits it to do so, of its election to
terminate or cancel any Credit prior to its stated expiration date, (v) issue or
refrain from issuing any notice of its election to refuse to reinstate the
amount of any drawing under any Credit or (vi) otherwise amend or modify any
Credit.  For the avoidance of doubt, if Applicant so requests, Issuer may agree
to issue a Credit that has automatic extension provisions (each, an
"Auto-Extension Letter of Credit"); provided that any such Auto-Extension Letter
of Credit shall (i) have an initial expiration date that is no later than five
(5) Business Days prior to the end of the Availability Period and (ii) permit
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Auto-Extension Letter of Credit)
by giving prior notice to the Beneficiary thereof not later than a day in each
such twelve-month period to be agreed upon at the time such Auto-Extension
Letter of Credit is issued.


12.   Cash Collateralization or Release of Letter of Credit.  If at any time
there shall be continuing an Event of Default, Applicant will, on demand from
time to time, (A) as security for the Obligations, immediately deposit cash with
Issuer in an amount equal to the Committed Amount or, if less, the undrawn
amount of all Credits outstanding or (B) procure the Beneficiary's release of
any Credit by arranging for a substitute letter of credit issued by another bank
or by other means that result in such release.  Applicant hereby grants to
Issuer a security interest in all cash deposited in accordance with clause (A)
of this paragraph, all deposit accounts into which such cash is deposited and
all balances therein and all proceeds of the foregoing.  Issuer may apply all or
any portion of the collateral pledged to it pursuant to this Section 12 and any
proceeds thereof, as applicable, to reimburse itself for honoring any drawing
request under any Credit as when honored following the occurrence and during the
continuance of an Event of Default, without any other action or notice from or
to Applicant.  When all Obligations have been paid in full and so long as no
Event of Default has occurred and is continuing, Issuer shall promptly return
any remaining cash deposited in accordance with clause (A) of this paragraph to
Applicant.


13.   Conditions Precedent.


(a)    The obligation of Issuer to issue the initial Credit hereunder shall
become effective upon each of the following conditions precedent being satisfied
or waived:


(i)   Executed Agreement.  This Agreement and the Application shall have been
duly authorized, executed and delivered to Issuer by Applicant, shall be in full
force and effect and no default (including without limitation a Default) shall
exist thereunder, and Applicant shall have delivered original counterparts
thereof to Issuer.


(ii)   Closing Certificates; etc.


       (1)   Officer's Certificate.  Issuer shall have received a certificate
from a Responsible Officer (or such other Person as is reasonably acceptable to
Issuer), in form and substance reasonably satisfactory to Issuer, to the effect
that all representations and warranties of Applicant contained in this Agreement
are true and correct in all material respects; that Applicant is not in
violation of any of the covenants contained in this Agreement; that, after
giving effect to the transactions contemplated by this Agreement, no Default or
Event of Default has occurred and is continuing; and that each of the closing
 
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
conditions has been satisfied or waived (assuming satisfaction of Issuer where
not advised otherwise).


       (2)   General Certificate.  Issuer shall have received a certificate of
the secretary, assistant secretary or general counsel of Applicant (or such
other Person as is reasonably acceptable to Issuer) certifying as to the
incumbency and genuineness of the signature of each officer of Applicant
executing this Agreement and certifying that attached thereto is a true, correct
and complete copy of (A) the articles of incorporation or comparable
organizational documents, if any, of Applicant and all amendments thereto,
certified as of a recent date by the appropriate Governmental Authority in
Applicant's jurisdiction of incorporation, (B) the bylaws or comparable
organizational documents, if any, of Applicant as in effect on the date of such
certifications, (C) resolutions duly adopted by the Board of Directors or
comparable governing body of Applicant authorizing, as applicable, the issuance
contemplated hereunder and the execution, delivery and performance of this
Agreement, and (D) each certificate required to be delivered pursuant to Section
13(a)(ii)(3).


       (3)   Certificates of Good Standing.  Issuer shall have received a
long-form certificate as of a recent date of the good standing or active status,
as applicable, of Applicant under the laws of its jurisdiction of organization
and a short-form certificate as of a recent date of the good standing of
Applicant under the laws of each other jurisdiction where Applicant is qualified
to do business and where a failure to be so qualified would have a Material
Adverse Effect.


       (4)   Opinions of Counsel.  Issuer shall have received opinions in form
and substance reasonably satisfactory to Issuer of (i) the General Counsel of
Applicant and (ii) Hunton & Williams LLP, special counsel to Applicant,
addressed to Issuer with respect to this Agreement, and such other matters as
Issuer shall reasonably request.


(iii)   Consents; Defaults.


       (1)   Governmental and Third Party Approvals.  All governmental and third
party approvals necessary or, in the reasonable discretion of Issuer, advisable
in connection with this Agreement and the transactions contemplated hereby shall
have been obtained and be in full force and effect, and all applicable waiting
periods shall have expired without any action being taken or threatened by any
competent authority that would restrain, prevent or otherwise impose adverse
conditions on this Agreement or the transactions contemplated
hereby.  Additionally, there shall not exist any judgment, order, injunction or
other restraint issued or filed or a hearing seeking injunctive relief or other
restraint pending or notified prohibiting the transactions contemplated by this
Agreement or otherwise referred to herein.


       (2)   No Event of Default.  No Default or Event of Default shall have
occurred and be continuing.


(iv)   No Material Adverse Effect.  Since June 30, 2010 nothing shall have
occurred (and Issuer shall not have become aware of any facts or conditions not
previously known) which has had a Material Adverse Effect.


(v)   Financial Matters.
 
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
       (1)   Financial Statements.  Issuer shall have received the Annual Report
on Form 10-K of Applicant for the fiscal year ended as of December 31, 2009 and
the Quarterly Report on Form 10-Q of Applicant for the three-month period ended
as of June 30, 2010.


       (2)   Payment at Closing.  Applicant shall have paid any accrued and
unpaid fees or commissions due hereunder (including, without limitation, the
Initial Fee and any reasonable legal fees and out-of-pocket expenses for which
invoices have been presented) to Issuer, and to any other Person such amount as
may be due thereto in connection with the transactions contemplated hereby,
including all taxes, fees and other charges in connection with the execution,
delivery, recording, filing and registration of any of this Agreement.


(vi)   Litigation.  Except as set forth in the Current SEC Reports, as of the
date hereof, there shall be no actions, suits or proceedings pending or, to the
knowledge of a Responsible Officer, threatened (i) with respect to this
Agreement or (ii) which Issuer shall reasonably determine would have a Material
Adverse Effect.


(vii)   Dissolution.  As of the date hereof, there shall be no pending actions,
suits or proceedings relating to bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, winding−up or relief of debtors of
Applicant.


(viii)   USA Patriot Act.  Applicant shall have delivered to Issuer all
documentation and other information requested by Issuer that is required to
satisfy applicable "know your customer" and anti-money laundering rules and
regulations, including without limitation the Act.


(ix)   Delivery of Additional Information.  Issuer shall have received all other
documentation or information reasonably requested in connection with this
Agreement or the issuance of any Credit.


   (b)    The obligation of Issuer to issue, amend, renew or extend, any Credit
hereunder after the date of this Agreement shall become effective upon each of
the following conditions precedent being satisfied or waived:


(i)         Application.  Issuer shall have received a completed and executed
Application.


(ii)        Representations and Warranties.  The representations and warranties
contained in Section 14 (other than, after the date hereof, in Section
14(g)(iii)) shall be true and correct in all material respects on and as of such
date of issuance, amendment, renewal or extension with the same effect as if
made on and as of such date, except for any representation and warranty made as
of an earlier date, which representation and warranty shall remain true and
correct in all material respects as of such earlier date and except that for
purposes of this Section 13, the representations and warranties contained in
subsections (i) and (ii) of Section 14(g) shall be deemed to refer to the most
recent statements furnished pursuant to clauses (i) and (ii), respectively, of
Section 15(a)(i).


(iii)        No Event of Default.  No Default or Event of Default shall have
occurred and be continuing or would result from the issuance, amendment, renewal
or extension of such Credit.
 
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
All of the certificates, legal opinions and other documents and papers referred
to in this Section 13, unless otherwise specified, shall be delivered to Issuer
in form and substance reasonably satisfactory to Issuer.


14.   Representations and Warranties.  To induce Issuer to enter into this
Agreement  and to issue, amend, renew or extend Credits hereunder, Applicant
hereby represents and warrants to Issuer that:


(a)         Corporate Existence.  Applicant (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or formation; (b) has the requisite power and authority to own its
property and assets and to carry on its business as now conducted; (c) is
qualified to do business in every jurisdiction where such qualification is
required, except where the failure so to qualify would not have a Material
Adverse Effect; and (d) has all Governmental Approvals required by any
Applicable Law for it to conduct its business, except where the failure to have
such Governmental Approvals would not have a Material Adverse Effect.


(b)         Non-Contravention.  Applicant has the corporate, limited liability
or other business entity power to execute and deliver and to perform its
obligations under this Agreement.  The execution, delivery, and performance of
this Agreement by Applicant have been duly authorized by all necessary
corporate, limited liability or other business entity action and do not and will
not (i) require any consent or approval of the shareholders or members of
Applicant, (ii) violate any provision of any law, rule, regulation (including,
without limitation, Regulation T, U or X of the Board), order, writ, judgment,
injunction, decree, determination, or award presently in effect having
applicability to Applicant or any Restricted Subsidiary or of the charter or
bylaws of Applicant or any Restricted Subsidiary, (iii) result in a breach of or
constitute a default under any material indenture or loan or credit agreement or
any other material agreement, lease, or instrument to which Applicant or any
Restricted Subsidiary is a party or by which it or its properties may be bound
or affected, or (iv) result in the creation of a Lien of any nature upon or with
respect to any of the properties now owned or hereafter acquired by Applicant or
any Restricted Subsidiary; and Applicant and each Restricted Subsidiary is not
in default under any such order, writ, judgment, injunction, decree,
determination, or award or any such indenture, agreement, lease, or instrument
or in violation of any such law, rule, or regulation, which default or violation
would have a Material Adverse Effect.


(c)         No Consent.  No authorization, consent, approval, license, exemption
of, or filing or registration with, or any other action in respect of any
Governmental Authority (other than any filings or reports required under the
federal securities laws) is or will be necessary for the valid execution,
delivery or performance by Applicant of this Agreement.


(d)         Execution and Delivery; Binding Obligations.  This Agreement has
been duly executed and delivered by Applicant.  This Agreement constitutes a
legal, valid, and binding obligation of Applicant enforceable in accordance with
its respective terms, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar Debtor Relief Laws from time
to time in effect which affect the enforcement of creditors' rights in general
and the availability of equitable remedies.


(e)         Title to Properties.  Applicant and each Restricted Subsidiary has
good and marketable title to all of the material assets and properties owned by
it, and valid leasehold interests in all material assets and properties leased
by it, free and clear of all Liens
 
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
except such as are permitted by Section 17(b) and except for covenants,
restrictions, rights, easements and minor irregularities in title which do not
materially interfere with the occupation, use and enjoyment by Applicant or such
Restricted Subsidiary of such properties and assets in the normal course of
business as presently conducted or materially impair the value thereof for such
business.


(f)         Subsidiaries.  Each Subsidiary of Applicant as of the date hereof is
listed on Schedule 14(f), including the jurisdiction of organization, ownership
and ownership percentages thereof.  All the outstanding capital stock of
Applicant's Subsidiaries shown in Schedule 14(f) hereto as being owned by
Applicant or any of its Subsidiaries have been duly authorized and validly
issued, are fully paid and nonassessable and are free and clear of any Lien
except as permitted by Section 17(b).  No Subsidiary owns any capital stock of
Applicant.  Each of the Restricted Subsidiaries of Applicant is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization; and each Restricted Subsidiary (i) has the requisite power and
authority to own its property and assets and to carry on its business as now
conducted, (ii) is qualified to do business in every jurisdiction where such
qualification is required, except where the failure so to qualify would not have
a Material Adverse Effect and (iii) has all Governmental Approvals required by
any Applicable Law for it to conduct its business, except where the failure to
have such Governmental Approvals would not have a Material Adverse Effect.


(g)         Financial Statements.


(i)    The consolidated balance sheet of Applicant and its Subsidiaries as at
December 31, 2009, and the related consolidated statements of operations,
comprehensive income, shareholders' equity and cash flows of Applicant and its
Subsidiaries for the fiscal year then ended, audited by KPMG LLP, independent
public accountants, copies of which have been delivered to Issuer, fairly
present the consolidated financial condition of Applicant and its Subsidiaries
as at such date and the consolidated results of the operations of Applicant and
its Subsidiaries for the period ended on such date, all prepared in accordance
with GAAP applied on a consistent basis.


(ii)          The unaudited consolidated balance sheet of Applicant and its
Subsidiaries as at June 30, 2010, the related unaudited consolidated statement
of operations, shareholders' equity and cash flows of Applicant and its
Subsidiaries for the fiscal quarter then ended, copies of which have been
delivered to Issuer, fairly present the consolidated financial condition of
Applicant and its Subsidiaries as at such date and the consolidated results of
the operations of Applicant and its Subsidiaries for the period ended on such
date, subject to normal recurring year-end adjustments, all prepared in
accordance with GAAP (except for the omission of notes) applied on a consistent
basis.


(iii)   Since June 30, 2010, there has been no material adverse change in the
financial condition or results of operations of Applicant and Restricted
Subsidiaries taken as a whole that has had a Material Adverse Effect.


(h)         Litigation.


(i)    There are no actions, suits, or proceedings pending or, to the knowledge
of a Responsible Officer, threatened, against Applicant or any Restricted
Subsidiary or the properties of Applicant or any Restricted Subsidiary before
any
 
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
Governmental Authority or arbitrator that, if determined adversely, would have a
Material Adverse Effect.


(ii)   Neither Applicant nor any Restricted Subsidiary is in default (in any
respect which would have a Material Adverse Effect) with respect to any law,
rule, regulation, order, writ, judgment, injunction, decree, determination or
award presently in effect and applicable to Applicant or any Restricted
Subsidiary.


(i)         Taxes.  Applicant and each Restricted Subsidiary has filed all
material Tax returns required to be filed and paid all Taxes shown thereon to be
due, including interest and penalties, or provided adequate reserves, in
accordance with GAAP, for the payment thereof.


(j)         ERISA.


(i)    Each Plan has complied with and has been administered in all material
respects in accordance with the applicable provisions of ERISA and the Code.  No
Pension Plan has terminated under circumstances giving rise to liability of
Applicant or any ERISA Affiliate to the PBGC under Section 4062, 4063 or 4064 of
ERISA, which liability remains unpaid in whole or in part, and no lien under
Section 4068 of ERISA exists with respect to the assets of Applicant or any
ERISA Affiliate.  No Reportable Event has occurred with respect to any Pension
Plan, except for Reportable Events that would not have a Material Adverse
Effect.  No accumulated funding deficiency within the meaning of Section 302 of
ERISA or Section 412 of the Code (whether or not waived) exists with respect to
any Pension Plan, nor does any lien under Section 302 of ERISA or Section 412 of
the Code exist with respect to any Pension Plan.


(ii)   Neither Applicant nor any ERISA Affiliate has completely or partially
withdrawn from any one or more Multiemployer Plans under circumstances which
have given rise to or would give rise to withdrawal liability under ERISA which,
in the aggregate, would have a Material Adverse Effect and which has not been
fully paid as of the date hereof.  Neither Applicant nor any ERISA Affiliate has
received notice that any Multiemployer Plan is in reorganization (within the
meaning of Section 4241 of ERISA), is insolvent (within the meaning of Section
4245 of ERISA), or has terminated under Title IV of ERISA, nor, to the knowledge
of any Responsible Officer, has any such reorganization, insolvency or
termination occurred, where such reorganization, insolvency or termination has
resulted in an increase in the contributions required to be made to such
Multiemployer Plan in an amount that would have a Material Adverse
Effect.  Neither Applicant nor any ERISA Affiliate has failed to make any
contribution to a Multiemployer Plan which is required under ERISA or an
applicable collective bargaining agreement in an amount which is material in the
aggregate (except to the extent there is a good faith dispute as to whether any
contribution is owed, the amount owed or the existence of facts that would give
rise to a withdrawal).


(iii)    Each Foreign Pension Plan has been maintained in compliance with its
terms and with the requirements of any and all Applicable Law and has been
maintained, where required, in good standing with applicable Governmental
Authorities except where the failure to do any of the foregoing has not had, or
would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.  All contributions required to be made
with respect to a Foreign Pension Plan have been timely made, except where the
failure to so timely make such contribution has not had, or would not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
 
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
Effect.  Neither Applicant nor any Restricted Subsidiary thereof has incurred
any obligation in connection with the termination of, or withdrawal from, any
Foreign Pension Plan, except for any obligations which have not had, or would
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.  The present value of the accumulated benefit
liabilities under each Foreign Pension Plan does not exceed the current fair
market value of the assets of such Foreign Pension Plan allocable to such
benefit liabilities (any such excess a "value shortfall"), except for any such
value shortfalls which have not had, or would not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.


(k)         No Default.  No Default and no Event of Default has occurred and is
continuing.


(l)         Federal Reserve Regulations.


(i)         Neither Applicant nor any Subsidiary of Applicant is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock.


(ii)         No part of the proceeds of any Credit will be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately, for
any purpose which entails a violation of, or which is inconsistent with, the
provisions of the Regulations of the Board, including, without limitation,
Regulations T, U or X.


(m)   Investment Company Act.  Neither Applicant nor any Subsidiary is or is
required to be registered as an "investment company" within the meaning of
Section 3(a) of the Investment Company Act of 1940.


(n)         Environmental Matters.  In the ordinary course of its business,
Applicant conducts an ongoing review of the effect of Environmental Laws and
laws relating to occupational safety and health on the business, operations and
properties of Applicant and its Subsidiaries, in the course of which it
identifies and evaluates associated liabilities and costs (including any capital
or operating expenditures required for clean-up, closure or restoration of
properties presently or previously owned, any capital or operating expenditures
required to achieve or maintain compliance with environmental protection and
occupational health and safety standards imposed by law or as a condition of any
license, permit or contract, any related constraints on operating activities,
including any periodic or permanent shutdown of any facility or reduction in the
level of or change in the nature of operations conducted thereat and any actual
or potential liabilities to third parties, including employees, and any related
costs and expenses).  On the basis of this review, Applicant represents and
warrants that applicable Environmental Laws and laws relating to occupational
health and safety do not, and would not, have a Material Adverse
Effect.  Applicant and each Restricted Subsidiary has obtained and holds all
permits, licenses and approvals required under Environmental Laws which are
necessary for the conduct of its business and the operation of its facilities,
which failure to obtain and hold would have a Material Adverse Effect, and
Applicant and its Restricted Subsidiaries have not received any written notice
of any failure to be in compliance with the terms and conditions of such
permits, licenses and approvals, which failure would have a Material Adverse
Effect.


(o)         Compliance with Law.  Applicant has timely filed all material
reports, documents and other materials required to be filed by it under all
Applicable Law with any
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
Governmental Authority, has retained all material records and documents required
to be retained by it under all Applicable Law, and is otherwise in compliance
with all Applicable Law in respect of the conduct of its business and the
ownership and operation of its properties, except in each case to the extent
that the failure to comply therewith, individually or in the aggregate, would
not have a Material Adverse Effect.


(p)         Accuracy and Completeness of Information.  The financial statements
referenced in Section 14(g), the financial statements provided to Issuer
pursuant to Section 15 and the written information with respect to Applicant
contained in this Agreement, taken as a whole, does not contain any material
misstatement of fact or omit to state any material fact necessary to make the
statements therein, in light of the circumstances under which such statements
were then made, not misleading.  There is no fact known to any Responsible
Officer of Applicant as of the date hereof that would have a Material Adverse
Effect that has not been expressly disclosed herein, or in any other documents,
certificates and statements furnished to Issuer as of the date hereof for use in
connection with the transactions contemplated hereby.


(q)         Labor Matters.  Neither Applicant nor any Restricted Subsidiary is
engaged in any unfair labor practice under the National Labor Relations Act, as
amended, that would have a Material Adverse Effect.  There is (a) no unfair
labor practice complaint pending against Applicant or any Restricted Subsidiary
or, to the knowledge of any Responsible Officer, threatened against Applicant or
any Restricted Subsidiary, before the National Labor Relations Board, except for
any such complaint that would not have a Material Adverse Effect; (b) no strike,
labor dispute, slowdown or stoppage pending against Applicant or any Restricted
Subsidiary or, to the knowledge of any Responsible Officer, threatened against
Applicant or any Restricted Subsidiary, except for any such strike, labor
dispute, slowdown or stoppage that would not have a Material Adverse Effect; and
(c) no union representation question exists with respect to the employees of
Applicant or any Restricted Subsidiary, except for any such question that would
not have a Material Adverse Effect.


(r)         Survival of Representations and Warranties, Etc.  All
representations and warranties set forth in this Section 14 and all
representations and warranties contained in any certificate related hereto shall
constitute representations and warranties made under this Agreement.  All
representations and warranties made under this Section 14 shall be made or
deemed to be made at and as of the date hereof, shall survive the date hereof
and shall not be waived by the execution and delivery of this Agreement, any
investigation made by or on behalf of Issuer or the issuance of any Credit.


15.   Financial Information and Notices.  Until all Obligations have been paid
and satisfied in full, unless consent has been obtained in the manner set forth
in Section 24, Applicant will:


(a)         Financial Statements, Etc.


(i)         Financial Statements.  Furnish or cause to be furnished to Issuer at
its address as set forth in Section 22, or such other office as may be
designated in writing by Issuer from time to time:


(1)           annually, as soon as available, but in any event no later than
90 days after the last day of each Fiscal Year, a consolidated balance sheet of
Applicant
 
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
and its Subsidiaries, as at such last day of such Fiscal Year, and consolidated
statements of operations, comprehensive income, shareholders' equity and cash
flow for Applicant and its Subsidiaries for such Fiscal Year, each prepared in
accordance with GAAP, in reasonable detail, and audited by KPMG LLP or any other
firm of independent certified public accountants of recognized national standing
and whose opinion shall not be qualified with respect to scope limitations
imposed by Applicant or any Subsidiary, the status of Applicant and its
Subsidiaries as a going concern or the accounting principles followed by
Applicant or any Subsidiary not in accordance with GAAP;


(2)           as soon as available, but in any event no later than 60 days after
the end of each of the first three fiscal quarterly periods of each Fiscal Year,
a consolidated balance sheet of Applicant and its Subsidiaries as at the last
day of such fiscal quarter and consolidated statements of operations,
shareholders' equity and cash flows for Applicant and its Subsidiaries for such
fiscal quarter, and for the then current Fiscal Year through the end of such
fiscal quarter, prepared in accordance with GAAP (except for omission of notes
and subject to year-end adjustments);


(3)           substantially concurrently with the delivery of financial
statements pursuant to clause (a) above (but in any event, no later than the
time such financial statements are required to be delivered pursuant to
clause (a) above), a certificate signed by a Responsible Officer to the effect
that such officer has made due inquiry and that to the best of the knowledge of
such officer except as stated therein no Default or Event of Default has
occurred hereunder and that such officer has made due inquiry and that to the
best of the knowledge of such officer except as stated therein no default has
occurred under any other agreement to which Applicant is a party or by which it
is bound, or by which any of its properties or assets may be affected, which
would have a Material Adverse Effect and specifying in reasonable detail the
exceptions, if any, to such statements;


(4)           substantially concurrently with the delivery of financial
statements pursuant to clauses (a) and (b) above (but in any event, no later
than the time such financial statements are required to be delivered pursuant to
clauses (a) and (b) above), a covenant compliance certificate signed by a
Responsible Officer, in a form reasonably acceptable to Issuer, with respect to
the periods covered by the financial statements being delivered therewith,
reflecting the computation of the Leverage Ratio and Interest Coverage Ratio,
and compliance with the covenants set forth in Sections 17(b)(xvi), 17(i),
17(j)(xvi) and 17(k) hereof, in each case, by reasonably detailed calculation
thereof, as of the last day of the fiscal period to which such financial
statements relate;


(5)           substantially concurrently with the delivery of financial
statements pursuant to clause (b) above (but in any event, no later than the
time such financial statements are required to be delivered pursuant to
clause (b) above), a certificate signed by a Responsible Officer and stating
that such officer has made due inquiry and that to the best of his knowledge no
Default or Event of Default has occurred and is continuing, or, if a Default or
Event of Default has occurred and is continuing, specifying the nature and
extent thereof; and


(6)           within three (3) Business Days after a Responsible Officer obtains
knowledge of the occurrence of any Default or Event of Default, a certificate of
a Responsible Officer setting forth the details thereof and the action which
Applicant is taking or proposes to take with respect thereto.
 
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
Any financial statement required to be delivered pursuant to this
Section 15(a)(i) shall be deemed to have been delivered on the date on which
Applicant posts such financial statement on its website on the Internet at
www.brinkscompany.com (or a successor website) or when such financial statement
is posted on the SEC's website on the Internet at www.sec.gov and, in each case,
such financial statement is readily accessible to Issuer on such date; provided
that Applicant shall give notice of any such posting to Issuer by electronic
mail pursuant to procedures approved by Issuer.


(ii)         Books and Records.  Keep, and cause each Restricted Subsidiary to
keep, proper books of record and accounts in which full, true and correct
entries in accordance with GAAP shall be made of all dealings or transactions in
relation to its business and activities and the business and activities of its
Restricted Subsidiaries.


(iii)         Additional Information.  Furnish, and cause each Restricted
Subsidiary to furnish, with reasonable promptness such other financial
information as Issuer may reasonably request, provided that Applicant shall not
be required to furnish any information that would result in violation of any
confidentiality agreement by which it is bound but, at the request of Issuer,
shall use its reasonable best efforts to obtain a waiver of such agreement to
permit furnishing of such information under this provision.


(iv)        SEC Filings.  Promptly after the same are available, furnish or make
available copies of all current reports on Form 8-K, quarterly reports on
Form 10-Q, annual reports on Form 10-K (or similar corresponding reports) and
registration statements or statements which Applicant or any Subsidiary may be
required to file with the U.S. Securities and Exchange Commission ("SEC")
(excluding registration statements filed pursuant to employee stock option or
benefit plans); provided that any reports required to be furnished pursuant to
this Section 15(a)(iv) shall be deemed to have been furnished on the date on
which Applicant posts such report on its website on the Internet at
www.brinkscompany.com (or a successor website) or when such report is posted on
the SEC's website on the Internet at www.sec.gov and, in each case, such report
is readily accessible to Issuer on such date; provided that Applicant shall give
notice of any such posting to Issuer by electronic mail pursuant to procedures
approved by Issuer.


(v)         Notice of Environmental Matters.  Furnish, and cause each Restricted
Subsidiary to furnish, to Issuer, as soon as reasonably practicable after
receipt by Applicant or any Restricted Subsidiary, a copy of any written notice
or claim to the effect that Applicant or any Restricted Subsidiary is liable to
any Person as a result of the presence or release of any Hazardous Material
which claim would have a Material Adverse Effect.


(b)         Notice of Litigation and Other Matters.  Promptly (but in no event
later than three (3) Business Days after a Responsible Officer obtains knowledge
thereof) furnish telephonic (confirmed in writing to Issuer) or written notice
to Issuer of:


(i)         the commencement of all proceedings by or before any Governmental
Authority and all actions and proceedings in any court or before any arbitrator
against Applicant or any Restricted Subsidiary thereof or any of their
respective properties, assets or businesses (i) which in the reasonable judgment
of Applicant would, if adversely determined, have a Material Adverse Effect,
(ii) with respect to any Debt equal to or in excess of $25,000,000 of Applicant
or any Restricted Subsidiaries or (iii) with respect to this Agreement;
 
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
(ii)         any notice of any violation received by Applicant or any Restricted
Subsidiary thereof from any Governmental Authority including, without
limitation, any notice of violation of Environmental Laws, which in the
reasonable judgment of Applicant in any such case would have a Material Adverse
Effect;


(iii)         the occurrence of any Internal Control Event which in the
reasonable judgment of Applicant would have a Material Adverse Effect, together
with a written statement of a Responsible Officer specifying the nature of such
Internal Control Event, and the action that Applicant has taken and proposes to
take with respect thereto; and
 
(iv)         (i) any unfavorable determination letter from the Internal Revenue
Service regarding the qualification of a Plan under Section 401(a) of the Code
(along with a copy thereof) which would have a Material Adverse Effect, (ii) all
notices from the PBGC received by Applicant or any ERISA Affiliate of the PBGC's
intent to terminate any Pension Plan or to have a trustee appointed to
administer any Pension Plan, (iii) all notices received by Applicant or any
ERISA Affiliate from any Multiemployer Plan sponsor concerning the imposition or
amount of withdrawal liability pursuant to Section 4202 of ERISA which would
have a Material Adverse Effect, (iv) a Responsible Officer obtaining knowledge
or reason to know that Applicant or any ERISA Affiliate has filed or intends to
file a notice of intent to terminate any Pension Plan under a distress
termination within the meaning of Section 4041(c) of ERISA, (v) the occurrence
of a Reportable Event, (vi) a failure to make any required contribution to a
Pension Plan which would have a Material Adverse Effect, and (vii)  the creation
of any lien in favor of the PBGC or a Pension Plan which would have a Material
Adverse Effect.


16.   Affirmative Covenants.  Until all the Obligations have been paid and
satisfied in full, Applicant will:


(a)         Payment of Taxes. etc.  Pay and discharge, and cause each Restricted
Subsidiary to pay and discharge, all material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, prior to the date on which penalties attach
thereto (other than penalties in the nature of interest), and all lawful
material claims which, if unpaid, might become a lien or charge upon any
properties of Applicant or any Restricted Subsidiary; provided, however, that
neither Applicant nor any Restricted Subsidiary shall be required to pay any
such tax, assessment, charge, levy or claim which is being contested in good
faith and by proper proceedings and against which it is maintaining adequate
reserves in accordance with GAAP.


(b)         Maintenance of Insurance.  Maintain, and cause each Restricted
Subsidiary to maintain, insurance with responsible and reputable insurance
companies or associations (or, to the extent consistent with prudent business
practice, through its own program of self-insurance) in such amounts and
covering such risks as is usually carried by companies engaged in similar
businesses and owning similar properties in the same general areas in which
Applicant or such Restricted Subsidiary operates.


(c)         Preservation of Legal Existence, etc.  Preserve and maintain, and
cause each Restricted Subsidiary to preserve and maintain, its legal existence
and material rights, franchises and privileges; provided, however, that nothing
herein contained shall prevent any merger or consolidation permitted by Section
17(c); and provided further that Applicant shall not be required to preserve or
to cause any Restricted Subsidiary to preserve its legal existence or any such
rights, franchises or privileges if Applicant shall determine that the
 
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
preservation thereof is no longer desirable in the conduct of the business of
Applicant and its Restricted Subsidiaries taken as a whole and that the loss
thereof is not disadvantageous in any material respect to Applicant and its
Restricted Subsidiaries taken as a whole.


(d)   Compliance with Laws, etc.  Comply, and cause each Restricted Subsidiary
to comply, with the requirements of all Applicable Laws (other than laws, rules,
regulations, and orders which are not final and are being contested in good
faith by proper proceedings) (including Labor Laws and Environmental Laws),
noncompliance with which would have a Material Adverse Effect.


(e)   Compliance with ERISA and the Code.  Comply, and cause each of its ERISA
Affiliates to comply, with the minimum funding standards under ERISA with
respect to its Pension Plans and use its best efforts, and cause each ERISA
Affiliate to use its best efforts, to comply with all other applicable
provisions of ERISA and the Code and the regulations and interpretations
promulgated thereunder, except where the failure to so comply would not have a
Material Adverse Effect.


(f)   Compliance with Contracts, etc.  Perform, and cause each Restricted
Subsidiary to perform, all of its obligations under the terms of each mortgage,
indenture, security agreement, loan agreement or credit agreement and each other
agreement, contract or instrument by which it is bound, except where the failure
to do so would not have a Material Adverse Effect.


(g)   Access to Properties.  Permit, and cause its Restricted Subsidiaries to
permit, any representatives designated by Issuer, upon reasonable prior notice
to Applicant, to visit the properties of Applicant or any Restricted Subsidiary
at reasonable times and as often as reasonably requested.


(h)   Conduct of Business.  Engage in, and cause its Restricted Subsidiaries to
engage in, only those businesses in which Applicant and its Restricted
Subsidiaries are engaged on the date hereof and such other businesses reasonably
related or complementary thereto or in furtherance thereof, or in other lines of
business which are insignificant when viewed in the overall context of the
businesses then engaged in by Applicant and its Restricted Subsidiaries taken as
a whole.


(i)   Use of Proceeds.  Ensure that each Credit shall be a letter of credit
issued to support obligations, contingent or otherwise, of Applicant or any of
its Restricted Subsidiaries.


17.   Negative Covenants.  Until all the Obligations have been paid and
satisfied in full, Applicant will not:


(a)   Financial Covenants.


(i)         Maximum Leverage Ratio.  Commencing with the end of the first fiscal
quarter ending after the date hereof, permit the Leverage Ratio as of the end of
each fiscal quarter to be greater than 60%.


(ii)        Minimum Interest Coverage Ratio.  Commencing with the end of the
first fiscal quarter ending after the date hereof, permit the Interest Coverage
Ratio as of the end of each fiscal quarter to be less than 3.00 to 1.00.
 
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
(b)         Limitations on Liens.  Create, incur, assume or suffer to exist, or
permit any Restricted Subsidiary to create, incur, assume or suffer to exist,
any Lien on, or with respect to, any of their assets or properties (including
without limitation shares of capital stock or other ownership interests), real
or personal, whether now owned or hereafter acquired, except:


(i)    Liens existing on the date hereof and set forth on Schedule 17(b)(i);


(ii)    Liens for taxes, assessments and other governmental charges or levies
not yet due or as to which the period of grace, if any, related thereto has not
expired or which are being contested in good faith and by appropriate
proceedings if adequate reserves are maintained to the extent required by GAAP;


(iii)    The claims of materialmen, mechanics, carriers, warehousemen,
processors or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, (i) which are not overdue for a period of more
than thirty (30) days or (ii) which are being contested in good faith and by
appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP;


(iv)    Liens consisting of deposits or pledges made in the ordinary course of
business (i) in connection with, or to secure payment of, obligations under
workers' compensation, unemployment insurance or similar legislation or
obligations under customer service contracts, or (ii) to secure (or to obtain
letters of credit that secure) the performance of tenders, statutory
obligations, surety bonds, appeal bonds, bids, leases (other than Capital
Leases), performance bonds, purchase, construction or sales contracts and other
similar obligations, in each case not incurred or made in connection with the
borrowing of money, the obtaining of advances or credit or the payment of the
deferred purchase price of property;


(v)    Liens constituting encumbrances in the nature of zoning restrictions,
easements and rights or restrictions of record on the use of real property,
which in the aggregate are not substantial in amount and which do not, in any
case, detract from the value of any material parcel of real property or impair
the use thereof in the ordinary conduct of business;


(vi)    Liens in favor of Issuer;


(vii)   Liens on the property or assets of any Person existing at the time such
Person becomes a Restricted Subsidiary and not incurred in contemplation
thereof, as long as the outstanding principal amount of any Debt or the
outstanding amount of any other obligations secured thereby is not voluntarily
increased by such Person after the date such Person becomes a Restricted
Subsidiary;


(viii)    Liens on the property or assets of Applicant or any Restricted
Subsidiary securing Debt which is incurred to finance the acquisition,
construction or improvement on such property or assets, provided that (i) each
such Lien shall be created simultaneously with, or within twelve months after,
the acquisition (or the completion of the construction or improvement) of the
related property or assets; (ii) each such Lien does not at any time encumber
any property other than the related property or assets financed by such Debt;
(iii) the principal amount of Debt secured by each such Lien is not increased;
and (iv) the principal amount of Debt secured by each such Lien shall at no time
exceed 100% of
 
 
 
- 21 -

--------------------------------------------------------------------------------

 
 
the original purchase price of such related property or assets at the time
acquired and the costs of any such construction or improvements on such property
or assets, as applicable;


(ix)    Liens consisting of judgment or judicial attachment Liens, provided that
(i) the claims giving rise to such Liens are being diligently contested in good
faith by appropriate proceedings, (ii) adequate reserves for the obligations
secured by such Liens have been established and (iii) enforcement of such Liens
has been stayed;


(x)    Liens created or deemed to exist in connection with any asset
securitization program (including any related filings of any financing
statements), but only to the extent that such Liens attach to the assets
actually sold, contributed, financed or otherwise conveyed or pledged in
connection with such securitization program;


(xi)    Liens on property or assets of Applicant or any Restricted Subsidiary
securing indebtedness owing to Applicant or any Restricted Subsidiary;


(xii)    Liens on coal reserves leased by Applicant or by any Restricted
Subsidiary as lessee, securing Debt to the lessors thereof, arising out of such
leases;


(xiii)         Liens on any Margin Stock purchased or carried by Applicant or
any of its Subsidiaries;


(xiv)   The extension, renewal or replacement of any Lien permitted by clauses
(i), (vii), or (viii), but only if the principal amount of Debt secured by the
Lien immediately prior thereto is not increased and the Lien is not extended to
other property;


(xv)    Liens not released, terminated or satisfied of record to the extent the
underlying obligation purporting to be secured thereby has been paid or
satisfied in full and any obligation to extend credit with respect thereto
extinguished;


(xvi)   Liens which are created automatically upon opening a bank account
pursuant to the Dutch general banking conditions (Algemene Bankvoorwaarden) in
favor of an account bank;


(xvii)   Liens in favor of the Administrative Agent (as defined in the Existing
Credit Agreement) under the Existing Credit Agreement; and


(xviii)   In addition to any Lien permitted by clauses (i) through (xvi),
immediately after giving effect to any concurrent repayment of secured Debt,
Liens securing Debt of Applicant or any Restricted Subsidiary so long as the sum
of (A) the aggregate principal amount of all such secured Debt plus (B) the
aggregate amount of Consolidated Lease Rentals (excluding Consolidated Lease
Rentals under Leases in effect as of December 31, 2009 (and any renewal,
extension or replacement thereof) and Leases with respect to property not owned
by Applicant on such date), discounted to present value at ten percent (10%),
compounded annually, arising out of all Sale and Leaseback Transactions to which
Applicant or any of its Restricted Subsidiaries is then a party, does not exceed
15% of Consolidated Net Worth; provided that the sale or transfer of (i) coal,
oil, gas or other minerals in place for a period of time until, or in an amount
such that, the transferee will realize therefrom a specified amount of money
(however determined) or a specified amount of such coal or other minerals or
(ii) any other interest in property of the character commonly
 
 
 
- 22 -

--------------------------------------------------------------------------------

 
 
referred to as a "production payment" shall not be deemed to constitute Debt
secured by a Lien.
 
(c)           Disposition of Debt and Shares of Restricted Subsidiaries;
Issuance of Shares by Restricted Subsidiaries; Consolidation, Merger or
Disposition of Assets.  (a) Sell or otherwise dispose of, or permit any
Restricted Subsidiary to sell or otherwise dispose of, any capital stock or
other equity interests or any Debt of any Restricted Subsidiary; (b) in the case
of any Restricted Subsidiary, issue, sell or otherwise dispose of any of such
Restricted Subsidiary's capital stock (other than directors' qualifying shares,
to satisfy preemptive rights or in connection with a split or combination of
shares or a dividend in shares) except to Applicant or another Restricted
Subsidiary; (c) liquidate, wind-up or dissolve itself (or suffer any liquidation
or dissolution), or permit any Restricted Subsidiary to liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution), or (d) directly or
indirectly, or permit any Restricted Subsidiary to directly or indirectly,
consolidate with or merge with or into or sell, lease or otherwise dispose of
all or substantially all of its assets to any Person; unless in the case of any
transaction described in clauses (a)-(d) above, after giving effect thereto, all
of the following conditions shall be met:


(i)         the Leverage Ratio shall not be greater than 0.60 to 1.00 and the
Interest Coverage Ratio shall not be less than 3.00 to 1.00;


(ii)        in the case of a merger, amalgamation or consolidation, if Applicant
is a party thereto, Applicant shall be the surviving entity;


(iii)        in the case of a liquidation, winding-up or dissolution, any
Restricted Subsidiary may liquidate, wind-up or dissolve itself pursuant to any
Debtor Relief Laws or otherwise (but Applicant shall not liquidate, wind-up or
dissolve for any reason whatsoever); and


(iv)       no Default or Event of Default has occurred and is continuing;


provided that the conditions of this Section 17(c) and of Section 17(e) are
satisfied, none of the foregoing provisions shall be deemed to prohibit
Applicant or any of its Restricted Subsidiaries from selling, transferring,
assigning or otherwise disposing of Margin Stock for fair market value or
selling, contributing, financing or otherwise conveying or pledging assets in
connection with any asset securitization program permitted by Section 17(b)(x).


(d)         Transactions with Affiliates.  Except as permitted in Section
17(j)(x), engage, or permit any Restricted Subsidiary to engage, directly or
indirectly, in any material transaction with an Affiliate (other than Applicant
or any Restricted Subsidiary) on terms more favorable to the Affiliate than
would have been obtainable in arm's-length dealing.


(e)         Compliance with Regulations T, U and X.  In the case of Applicant
and any Subsidiary of Applicant, purchase or carry any Margin Stock or incur,
create or assume any obligation for borrowed money or other liability or make
any investment, capital contribution, loan, advance or extension of credit or
sell or otherwise dispose of any assets or pay any dividend or make any other
distribution to its shareholders or take or permit to be taken any other action
or permit to occur or exist any event or condition if such action, event or
condition would result in this Agreement, the issuance of any Credit, the use of
the proceeds thereof or the other transactions contemplated hereby violating
Regulation T, U or X.
 
 
 
- 23 -

--------------------------------------------------------------------------------

 
 
(f)         Hedging Agreements.  Enter into or permit to exist, or permit any
Restricted Subsidiary to enter into or permit to exist, Hedging Agreements for
the purpose of speculation and not for the purpose of hedging risks associated
with the businesses of Applicant and its Restricted Subsidiaries.


(g)         ERISA.


(i)         Terminate, or permit any of its ERISA Affiliates to terminate, any
Pension Plan under circumstances which would reasonably result in a material
liability of Applicant or any ERISA Affiliate to the PBGC, or permit to exist
the occurrence of any Reportable Event or any other event or condition which
presents a material risk of such a termination by the PBGC;


(ii)        Engage, or permit any of its Subsidiaries or any Pension Plan to
engage, in a "prohibited transaction" (within the meaning of Section 406 of
ERISA or Section 4975 of the Code) that would reasonably result in material
liability of Applicant or any of its Restricted Subsidiaries;


(iii)       Fail, or permit any of its Restricted Subsidiaries to fail, to make
any contribution to a Multiemployer Plan which is required by ERISA or an
applicable collective bargaining agreement in an amount which is material
(except to the extent there is a good faith dispute as to whether any
contribution is owed, the amount owed or the existence of facts that would give
rise to a withdrawal);


(iv)       Completely or partially withdraw, or permit any of its ERISA
Affiliates to completely or partially withdraw, from a Multiemployer Plan, if
such complete or partial withdrawal will result in any material withdrawal
liability under Title IV of ERISA; or


(v)        Enter into any new Plan or modify any existing Plan so as to increase
its obligations thereunder which could result in any material liability to
Applicant or any ERISA Affiliate.


For purposes of this Section 17(g), an amount is material if it would have a
Material Adverse Effect after aggregation with all other liabilities described
in this Section 17(g).


(h)         Limitations on Acquisitions.  Acquire, or permit any Restricted
Subsidiary to acquire, all or any portion of the capital stock or other
ownership interest in any Person which is not then a Restricted Subsidiary or
any assets collectively constituting a business unit of a Person which is not
then a Restricted Subsidiary, unless after giving effect to such acquisition on
a pro forma basis, no Default or Event of Default has occurred and is
continuing.


(i)         Sale Leaseback Transactions.   Sell or transfer, or permit any
Restricted Subsidiaries to sell or transfer, any material property or assets
owned by Applicant or any Restricted Subsidiary on the date hereof to any Person
(other than Applicant or any Restricted Subsidiary) with the intention of taking
back a lease of such property or assets or any similar property or assets, if
the sum of (A) the amount of Consolidated Lease Rentals, discounted to present
value at 10%, compounded annually, which would arise out of such proposed Sale
and Leaseback Transaction, plus (B) the aggregate amount of Consolidated Lease
Rentals (excluding Consolidated Lease Rentals under Leases in effect as of
December 31, 2009 (and
 
 
 
- 24 -

--------------------------------------------------------------------------------

 
 
any renewal, extension or replacement thereof) and Leases with respect to
property not owned by Applicant or any Restricted Subsidiary on such date),
discounted to present value at ten percent (10%), compounded annually, arising
out of all other Sale and Leaseback Transactions to which Applicant or any of
its Restricted Subsidiaries is then a party, plus (C) the aggregate principal
amount of all Debt of Applicant or any Restricted Subsidiary secured by Liens
incurred in reliance on Section 17(b)(xvi), would exceed 10% of Consolidated Net
Worth.


(j)         Limitations on Investments.  Make or permit to exist, or permit any
Restricted Subsidiary to make or permit to exist, any Investment, other than
Investments which are:


(i)         cash and Cash Equivalents;


(ii)        current assets generated in the ordinary course of business;


(iii)        accounts receivable created, acquired or made in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms;


(iv)       Investments consisting of capital stock, obligations, securities or
other property received in settlement of accounts receivable (created in the
ordinary course of business) from bankrupt obligors;


(v)        advances to employees for moving and travel expenses, drawing
accounts and similar expenditures in the ordinary course of business;


(vi)       advances or loans to directors, officers and employees that do not
exceed $25,000,000 in the aggregate at any one time outstanding;


(vii)       advances or loans to customers and suppliers in the ordinary course
of business in an aggregate amount consistent with the past practice of the
Person making such advance or loan;


(viii)      loans to shareholders intended to constitute dividends on, or
payment on account of, any capital stock;


(ix)       Investments or Support Obligations by Applicant and its Restricted
Subsidiaries existing on the date hereof;


(x)        Investments by Applicant or its Restricted Subsidiaries in Applicant
or any other Subsidiary (provided that such Investment would not otherwise
constitute a breach of Section 17(h);
 
(xi)       Support Obligations of Applicant or its Restricted Subsidiaries for
the benefit of Applicant or any other Subsidiary;


(xii)      acquisitions permitted by Section 17(h) and Investments consisting of
capital stock, obligations, securities or other property received in connection
with any merger or sale permitted by Section 17(c);
 
 
 
- 25 -

--------------------------------------------------------------------------------

 
 
(xiii)      Investments in connection with the management of Pension Plans and
other benefit plans of Applicant and its Subsidiaries (including without
limitation The Pittston Company Employee Welfare Benefit Trust);


(xiv)     Hedging Agreements permitted by Section 17(f);


(xv)      advances or loans to any Person with respect to the deferred purchase
price of property, services or other assets in dispositions permitted by Section
17(c); and


(xvi)         Investments of a nature not contemplated in the foregoing
subsections (i) through (xv) in an aggregate amount not to exceed 10% of
Consolidated Net Worth as of the end of the Fiscal Year most recently ended for
which audited financial statements are available.


(k)         Limitations on Consolidated Debt.  Create, issue, incur, assume,
become liable in respect of or suffer to exist Consolidated Debt in an aggregate
principal amount exceeding $950 million at any time outstanding.


18.   Events of Default.  Each of the following shall constitute an Event of
Default, whatever the reason for such event and whether it shall be voluntary or
involuntary or be effected by operation of law or pursuant to any judgment or
order of any court or any order, rule or regulation of any Governmental
Authority or otherwise:


(a)         Default in Payment of Principal of or Interest or Fees.  Applicant
shall default in any payment of principal of, or any interest or fees due
hereunder in connection with its reimbursement obligations, when and as due
(whether at maturity, by reason of acceleration or otherwise), and such default
shall continue unremedied for three (3) Business Days.


(b)         Other Payment Default.  Applicant shall default in the payment when
and as due (whether at maturity, by reason of acceleration or otherwise) of any
Obligation (except as specified in Section 18(a)), and such default shall
continue unremedied for three (3) Business Days after written notice thereof
from Issuer.


(c)         Misrepresentation.  Any representation, warranty or statement made
or deemed to be made by Applicant under this Agreement or any amendment hereto
or in any certificate delivered to Issuer pursuant hereto and thereto, shall at
any time prove to have been incorrect in any material respect when made or
deemed made.


(d)         Default in Performance of Certain Covenants.  Applicant shall
default in the performance or observance of any covenant or agreement contained
in (a) Sections 17(a), 17(c), 17(e), or 17(h) or (b) Section 17(k) and such
default under this clause (b) shall continue unremedied for a period of three
(3) Business Days.
 
(e)           Default in Performance of Other Covenants and
Conditions.  Applicant shall default in the performance or observance of any
term, covenant, condition or agreement contained in this Agreement (other than
as specifically provided for in Section 18(a) through 18(d)) and such default
shall continue for a period of thirty (30) days after the earlier of a
Responsible Officer having actual knowledge of such default or receipt by
Applicant of written notice thereof from Issuer.
 
 
 
- 26 -

--------------------------------------------------------------------------------

 
 
(f)         Debt Cross-Default.  An "Event of Default" shall occur under the
Existing Credit Agreement (as defined under the Existing Credit Agreement).


(g)         Change in Control.  A Change in Control shall have occurred.


(h)         Voluntary Bankruptcy Proceeding.  Applicant shall (i) commence a
voluntary case under any Debtor Relief Laws (as now or hereafter in effect),
(ii) file a petition seeking to take advantage of any Debtor Relief Laws, (iii)
consent to or fail to contest in a timely and appropriate manner any petition
filed against it in an involuntary case under such Debtor Relief Laws, (iv)
apply for or consent to, or fail to contest in a timely and appropriate manner,
the appointment of, or the taking of possession by, a receiver, custodian,
trustee or liquidator of itself or of a substantial part of its property,
domestic or foreign, (v) admit in writing its inability to pay its debts as they
become due, (vi) make a general assignment for the benefit of creditors, or
(vii) take any corporate action for the purpose of authorizing any of the
foregoing.


(i)         Involuntary Bankruptcy Proceeding.  A case or other proceeding shall
be commenced against Applicant in any court of competent jurisdiction seeking
(i) relief under any Debtor Relief Law, (ii) any writ or warrant of attachment,
distraint or execution or similar process against all or any substantial part of
the assets of Applicant and is not released, vacated or fully bonded within
sixty (60) days after its issue or levy or (iii) the appointment of a trustee,
receiver, custodian, liquidator or the like for Applicant or for all or any
substantial part of their respective assets, domestic or foreign, and such case
or proceeding shall continue without dismissal or stay for a period of sixty
(60) consecutive days, or an order granting the relief requested in such case or
proceeding (including, but not limited to, an order for relief under any such
Debtor Relief Laws) shall be entered.


(j)         Similar Events.  Any event occurs or any proceeding is taken with
respect to Applicant under this Agreement in any jurisdiction to which it is
subject which has an effect equivalent or similar to any of the events set forth
in Sections 18(h) or 18(i).


(k)         Judgment.  A judgment or order for the payment of money which causes
the aggregate amount of all such judgments to exceed $25,000,000 in any Fiscal
Year shall be entered against Applicant or any Restricted Subsidiary by any
court and such judgment or order shall not, within sixty (60) days after entry
thereof, be bonded, discharged or stayed pending appeal, or shall not be
discharged within sixty (60) days after the expiration of such stay.


(l)         ERISA.  An event described in each clause (i), (ii) and (iii) below
shall have occurred: (i) any Pension Plan shall fail to satisfy the minimum
funding standard required for any plan year or part thereof under Section 412 of
the Code or Section 302 of ERISA or a waiver of such standard or extension of
any amortization period is sought or granted under Section 412 of the Code or
Section 303 or 304 of ERISA, a Reportable Event shall have occurred, a
contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Pension
Plan subject to Title IV of ERISA shall be subject to the advance reporting
requirement of PBGC Regulation Section 4043.61 and an event described in
subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC Regulation Section 4043
shall be reasonably expected to occur with respect to such Pension Plan within
the following thirty (30) days, any Pension Plan which is subject to Title IV of
ERISA shall have had or is likely to have a trustee appointed to administer such
Pension Plan, any Pension Plan which is subject to Title IV of ERISA is, shall
have been or is likely to be terminated or to be the subject of termination
 
 
 
- 27 -

--------------------------------------------------------------------------------

 
 
proceedings under ERISA, any Pension Plan shall terminate for purposes of Title
IV of ERISA, any Pension Plan shall have an Unfunded Current Liability, a
contribution required to be made with respect to a Pension Plan or a Foreign
Pension Plan has not been timely made, Applicant or any of their Subsidiaries or
any ERISA Affiliate has incurred or is likely to incur any liability to or on
account of a Pension Plan under Section 409, 502(i), 502(1), 515, 4062, 4063,
4064, 4069, 4201, 4204 or 4212 of ERISA or Section 401 (a)(29), 4971 or 4975 of
the Code or on account of a group health plan (as defined in Section 607(1) of
ERISA or Section 4980B(g)(2) of the Code) under Section 4980B of the Code, or
Applicant or any of their Subsidiaries has incurred or is likely to incur
liabilities pursuant to one or more employee welfare benefit plans (as defined
in Section 3(1) of ERISA) that provide benefits to retired employees or other
former employees (other than as required by Section 601 of ERISA) or Pension
Plans or Foreign Pension Plans; (ii) there shall result from any such event or
events the imposition of a Lien, the granting of a security interest or a
liability or a material risk of such a Lien being imposed, such security
interest being granted or such liability being incurred, and (iii) such Lien,
security interest or liability, individually, or in the aggregate, has a
Material Adverse Effect.


19.   Remedies.  If any Event of Default shall have occurred and is continuing,
Issuer in its sole discretion may take any one or more of the following
actions:  (i) declare the Committed Amount and any or all other Obligations then
outstanding or accrued due and payable immediately, without demand upon or
notice to Applicant, (ii) demand that Applicant cash collateralize the Credits
and procure the cancellation of the Credits in accordance with Section 12,
and in respect of any collateral provided pursuant to Section 12, exercise any
and all of the rights and remedies of a secured party on default under the
Uniform Commercial Code of the State of New York (the "UCC"), (iii) notify the
Beneficiary or any other Person that an Event of Default has occurred and is
continuing, whether or not such notice might directly or indirectly precipitate
or require any drawing or payment under the Credits, and (iv) exercise any and
all other rights and remedies available hereunder, at law, in equity, or
otherwise to secure, collect, enforce or satisfy the Obligations.  If an Event
of Default described in Section 18(h), 18(i) or 18(j) shall have occurred, then
the Committed Amount and all other Obligations then outstanding or accrued shall
become due and payable immediately and automatically, and the obligations of
Applicant to cash collateralize the Credits and procure the cancellation of the
Credits in accordance with Section 12 shall automatically become effective, in
each case, without any further act of Issuer.
 
20.    [reserved]


21.   Waiver of Immunity.  To the extent that Applicant, or any of its assets,
now has or hereafter acquires any right of immunity, whether characterized as
sovereign immunity or otherwise, from any legal proceedings, whether in the
United States, Applicant's domicile or elsewhere, to enforce or collect upon any
Obligation or any other liability or obligation of Applicant related to or
arising from the transactions contemplated by this Agreement or any other
agreement relating to the transactions contemplated herein, including immunity
from service of process, immunity from jurisdiction or judgment of any court or
tribunal, immunity from execution of a judgment, and immunity of any of its
property from attachment prior to any entry of judgment, or from attachment in
aid of execution upon a judgment, Applicant hereby expressly and irrevocably
waives, to the extent permitted by law, any such immunity and agrees not to
assert any such right or claim in any such proceeding, whether in the United
States, Applicant's domicile or elsewhere.
 
 
 
- 28 -

--------------------------------------------------------------------------------

 
 
22.   Notices; Applicant Status; Interpretation; Severability; Multiple Roles.


(a)         All notices and communications hereunder shall be in writing. Any
notice shall be effective if delivered by hand delivery or sent via telecopy,
recognized overnight courier service or certified mail, return receipt
requested, and shall be deemed to have been delivered (i) on the date of
delivery if delivered by hand, (ii) on the Business Day of (or next following)
transmission when transmitted or sent by telecopy, (iii) on the next Business
Day after delivery to a recognized overnight courier service and (iv) on the
fifth Business Day following the date sent by certified mail, return receipt
requested. A telephonic notice to Issuer as understood by Issuer will be deemed
to be the controlling and proper notice in the event of a discrepancy with or
failure to receive a confirming written notice. Issuer or Applicant may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.


(a)         Notices to any party shall be sent to it at the following addresses,
or any other address as to which all the other parties are notified in writing.
 

  If to Applicant: The Brink's Company     1801 Bayberry Court     P.O. Box
18100     Richmond, VA 23226     Telephone: (804) 289-9600     Telecopier: (804)
289-9760     Attention: Treasurer         If to Issuer: 1251 Avenue of the
Americas     New York, New York 10020-1104     Telecopier: (201) 413-8817    
Attention: International Operations Department         With a copy to: 
Telecopier: (212) 782-6445     Attention: U.S. Corporate Banking Group, Tom    
Fennessey / Stephen Hall

 
(b)         Issuer may treat each Person that signs this Agreement on behalf of
Applicant and each other Person authorized to act generally for Applicant or
specifically in the matter as actually authorized to act for Applicant in
amending this Agreement, in authorizing Issuer to amend any Credit, waive any
discrepancy, pay or otherwise act under any Credit, in receiving any notice
(including service of process) in connection with this Agreement, and in
agreeing to indemnify Issuer for any action or inaction taken or proposed.  Any
change in the identity of Persons authorized to act for Applicant shall be
ineffective until Issuer is notified in writing of such change.  Issuer is not
obligated to recognize the authenticity of any request purportedly made by
Applicant to issue, amend, honor or otherwise act on any Credit that is not
evidenced to Issuer's satisfaction by a writing originally signed by Applicant
or by a message authenticated to Issuer's satisfaction.  Without limiting the
foregoing, the officers of Applicant listed in any resolution or secretary’s or
incumbency certificate subsequently provided to Issuer are specifically
authorized by Applicant to request the issuance of Credits for the account of
Applicant.
 
 
 
- 29 -

--------------------------------------------------------------------------------

 
 
(c)         In addition to Section 14, Applicant represents and warrants
that:  (i) it acts for itself or for one of its Restricted Subsidiaries and for
no other Person in requesting issuance of any Credit for its accounts; (ii) it
may be identified in any Credit as the "applicant", "account party", or
"customer" at whose request and for whose account such Credit is issued; (iii)
it alone has standing to enforce this Agreement against Issuer or to otherwise
assert the rights and remedies of an applicant, including to sue for an
injunction against honor of any Credit and (iv) it shall be liable to Issuer for
all Obligations hereunder regardless of whether or not any Credit is issued for
the account of a Restricted Subsidiary of Applicant.


(d)         In this Agreement:  (i) headings are included only for convenience
and are not interpretative; (ii) the term "including" means "including without
limitation"; (iii) the term "Credit" includes any amendment, extension or
replacement authorized by its terms or by consent of Applicant and, at Issuer's
option, any pre-advice thereof; (iv) the term "Agreement" means this agreement
as amended, supplemented or otherwise modified from time to time, including the
application for any Credit; and (v) references to a specific article or rule of
the UCP include any equivalent article or rule in any successor revision of the
UCP or the equivalent provision in any other practice rules.


(e)         If any provision of this Agreement is held illegal or unenforceable,
the validity of the remaining provisions shall not be affected.


(f)         Issuer and its Affiliates offer a wide range of financial and
related services, which may at any time include back-office processing services
on behalf of financial institutions, letter of credit beneficiaries, and other
customers.  Some of these customers may be Applicant's counter-parties or
competitors.  Applicant acknowledges and agrees that Issuer and its Affiliates
may perform more than one role in relation to any Credit.


23.   Successors and Assigns; Etc.  This Agreement shall be binding upon
Applicant and its successors and assigns once it is signed by Applicant, and
shall inure to the benefit of and be enforceable by Issuer and its successors
and permitted assigns, whether or not Issuer issues any Credits for
Applicant.  Applicant agrees that delivery of a signed copy of this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
original of this Agreement.  Applicant shall not transfer or otherwise assign
any of its rights or obligations under this Agreement without Issuer's prior
written consent, which may be provided in Issuer's sole and absolute
discretion.  Issuer may assign its rights and obligations under this Agreement
or any Credit, in whole or in part upon prior written notice to Applicant and
with Applicant's prior written consent (such consent not to be unreasonably
withheld); provided, however, that no consent of Applicant shall be required for
an assignment (1) to an Affiliate of Issuer or (2) if an Event of Default has
occurred and is continuing.  Applicant may continue to deal solely and directly
with Issuer in connection with the rights and obligations so assigned until
payments instructions, addresses and related information with respect to such
assignee have been given to Applicant by Issuer and assignee.  This Agreement
shall not be construed to confer any right or benefit upon any Person other than
Issuer, the Indemnified Parties and Applicant and their respective successors
and permitted assigns.


24.   Modification; No Waiver.  None of the terms of this Agreement may be
waived, terminated or amended orally, by course of dealing, or otherwise, except
in a writing signed by the party against whose interest the term is waived,
terminated or amended.  Forbearance, failure or delay by Issuer in the exercise
of a right or remedy shall not constitute a waiver, nor
 
 
 
- 30 -

--------------------------------------------------------------------------------

 
 
shall any exercise or partial exercise of any right or remedy preclude any
further exercise of that or any other right or remedy.  Any waiver or consent by
Issuer shall be effective only in the specific instance and for the specific
purpose for which it is given.


25.   Entire Agreement; Remedies Cumulative.  This Agreement and each
Application constitutes the entire agreement between the parties concerning the
subject matter hereof and supersedes all prior or simultaneous agreements,
written or oral, with respect to the subject matter hereof.  All rights and
remedies of Issuer and all obligations of Applicant under or connection with
this Agreement and any other documents delivered in connection with this
Agreement are cumulative and in addition to those provided or available at
equity or under any applicable law, including the practices specified in Section
27 hereof and the law relative to estoppel, mistake, unjust enrichment,
subrogation, reimbursement, restitution, warranties on presentation, and
mitigation of loss or damage.  Issuer may pursue its rights and remedies
separately, successively in any order, or concurrently.


26.   Continuing Agreement; Termination.  This is a continuing agreement and
shall remain in full effect until Issuer's receipt of written notice of
termination from Applicant specifically referring to this
Agreement.  Termination shall not release Applicant from any liability for
Obligations existing on the date on which Issuer receives or delivers the
termination notice, as applicable, or resulting from or incidental to any
Credit.  Applicant may not terminate this Agreement so long as (i) any Credit
issued hereunder remains outstanding, has not expired or been fully drawn and
there remains any obligation of Issuer under any Credit to honor any
presentations, and (ii) any Obligations remain outstanding and/or have not been
satisfied in full.  Provisions of this Agreement relating to Taxes, indemnities,
payment of costs and expenses, waivers of immunity, jurisdiction, and waiver of
trial by jury shall survive any termination of this Agreement, expiration of the
Credits, and payment of all the Obligations.


27.   Governing Law; Practice; UCP.


(a)         This Agreement and the rights and obligations of Applicant and
Issuer hereunder shall be governed by and subject to the laws of the State of
New York (including, as to each Credit, Article 5 of the UCC) and applicable
federal laws of the United States of America, without regard to principles of
conflict of laws.


(b)         Applicant agrees that Issuer may issue any Credit subject to the
UCP.  Each of Issuer's and Applicant's privileges, rights and remedies under the
UCP shall be in addition to, and not in limitation of, its privileges, rights
and remedies expressly provided for herein.  The parties hereto have
participated jointly in the negotiation and drafting of this Agreement.  In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.


(c)         To the extent permitted by applicable law, (i) this Agreement shall
prevail in case of conflict with the UCP or UCC and (ii) the UCP shall prevail
in the case of conflict between the UCP and UCC.
 
 
 
- 31 -

--------------------------------------------------------------------------------

 
 
28.   Jurisdiction; Service of Process; Enforcement; Limitations Period.


(a)         Applicant consents and submits to the non-exclusive jurisdiction of
any state or federal court sitting in New York County, in the State of New York,
for itself and in respect of its property.  Applicant agrees not to bring any
action or proceeding against Issuer in any court or other forum not described in
the first sentence of this paragraph.  Applicant waives any objection to venue
or any claim of forum non conveniens with respect to any action or proceeding in
any court described in this Section 28(a).


(b)         Applicant agrees that any service of process may be served upon it
by mail or hand delivery to the address for notices to Applicant under this
Agreement.


(c)         Applicant agrees that nothing in this Agreement shall affect
Issuer's right to serve process in any other manner permitted by law or to
commence legal proceedings or otherwise proceed against Applicant in any other
jurisdiction.


(d)         Applicant agrees that final judgment against it in any action or
proceeding shall be enforceable in any other jurisdiction within or outside the
United States of America by suit on the judgment, a certified copy of which
shall be conclusive evidence of the judgment.


29.   Confidentiality. Issuer agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates' directors, officers, employees and agents, including
accountants, legal counsel and other advisers (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by Applicable Laws or by any subpoena or similar legal
process (after providing notice to Applicant, to the extent applicable, to
permit an opportunity to seek a protective order or injunctive relief), (d) to
any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 29, to any assignee
of or participant in, or any prospective assignee of or participant in, any of
its rights or obligations under this Agreement, (g) with the prior written
consent of Applicant or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section 29 by the
disclosing party or (ii) becomes available to Issuer on a nonconfidential basis
from a source other than Applicant unless Issuer has actual knowledge that the
disclosure of such Information by such source constituted a breach of an
obligation of such source to maintain confidentiality of such Information.  For
the purposes of this Section 29, “Information” means all information received
from Applicant or any of its Subsidiaries relating to Applicant or its business,
other than any such information that is available to Issuer on a nonconfidential
basis prior to disclosure by Applicant or any of its Subsidiaries.  Any Person
required to maintain the confidentiality of Information as provided in this
Section 29 shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.


30.   US Patriot Act.  Issuer hereby notifies Applicant that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the "Act"), it is required to obtain, verify and record
information that identifies Applicant, which
 
 
 
- 32 -

--------------------------------------------------------------------------------

 
 
information includes the name and address of Applicant and other information
that will allow Issuer to identify Applicant in accordance with the Act.


31.   JURY TRIAL WAIVER.  EACH OF APPLICANT AND ISSUER (BY ITS ACCEPTANCE OF
THIS AGREEMENT OR ISSUANCE OF EACH CREDIT) WAIVES ANY RIGHT IT MAY HAVE TO A
JURY TRIAL OF ANY CLAIM, COUNTERCLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
OUT OF THIS AGREEMENT, ANY CREDIT, OR ANY DEALINGS WITH ONE ANOTHER RELATING TO
THE SUBJECT MATTER OF THIS AGREEMENT.


[Remainder of page intentionally left blank]



 
- 33 -

--------------------------------------------------------------------------------

 
 
Very truly yours,
         
Applicant:
         
THE BRINK'S COMPANY, a Virginia corporation
          By:  /s/ Jonathan A. Leon       Name: Jonathan A. Leon     Title:
Treasurer                      
Accepted and Agreed to:
         
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., New York branch
          By: /s/ Thomas Fennessey      
Name:
Thomas Fennessey    
Title:  
Authorized Signatory          

 






                                                               










                                                                







 
[Signature Page to Letter of Credit Agreement]

--------------------------------------------------------------------------------

 

Schedule 14(f)
 
Subsidiaries of The Brink's Company
as of December 6, 2010


(The subsidiaries listed below are owned 100%, directly or indirectly, by The
Brink's Company unless otherwise noted.)



 
Jurisdiction
of
Company
Incorporation
   
The Pittston Company
Delaware
Glen Allen Development, Inc.
Delaware
Liberty National Development Company, LLC (32.5%)
Delaware
New Liberty Residential Urban Renewal Company, LLC (17.5%)
New Jersey
Pittston Services Group Inc.
Virginia
Brink’s Holding Company
Delaware
Brink’s, Incorporated (“BI”)
Delaware
Brink’s Antigua Limited (47%)
Antigua
Brink’s Document Destruction, LLC
New York
Brink’s Express Company
Illinois
Brink’s (Liberia) Inc. (98%)
Liberia
Security Services (Brink’s Jordan) Company Ltd (45%)
Jordan
Servicio Pan Americano de Protección S.A. de C.V. (“Serpaprosa”) (by Trust, BI
is Settlor of Trust)
Mexico
Aeroflash Mensajeria, S.A. de C.V.
Mexico
Inmobiliaria, A.J., S.A. de C.V.
Mexico
Operadora Especializada de Transportes, S.A. de C.V.
Mexico
Procesos Integrales en Distribución y Logística, S.A. de C.V.
Mexico
Productos Panamericanos de Proteccion, S.A. de C.V.
Mexico
Brink’s St. Lucia Ltd. (26%)
St. Lucia
Brink’s Security International, Inc. (“BSI”)
Delaware
Brink’s Brokerage Company, Incorporated
Delaware
Brink’s C.l.S., Inc.
Delaware
Brink’s Global Services International, Inc.
Delaware
Brink’s Global Services KL, Inc.
Delaware
Brink’s Global Services USA, Inc.
Delaware
Brink’s International Management Group, Inc.
Delaware
Brink’s Network, Incorporated
Delaware
Brink’s Guarding Services, Inc.
Delaware
Brink’s Vietnam, Incorporated
Delaware
Brink’s Philippines, Inc.
Delaware
Brink’s Ukraine, Inc.
Delaware
Brink’s Argentina S.A.
Argentina
Brink’s Seguridad Corporativa S.A. (95%)
Argentina
Brink’s Asia Pacific Limited
Hong Kong
Brink’s Australia Pty Ltd
Australia
A.C.N. 081 163 108 Pty Ltd
Australia
Brink’s Belgium S.A.
Belgium
Cavalier Insurance Company Ltd.
Bermuda

 
 
 
Schedule 14(f)-1

--------------------------------------------------------------------------------

 
 
Brink’s Global Services FZE
Dubai (UAE)
Brink’s EMEA SAS
France
Brink’s Beteiligungsgesellschaft mbH
Germany
Brink’s Transport & Service GmbH
Germany
Brink’s Deutschland Cash Services GmbH
Germany
Brink’s Deutschland GmbH
Germany
Brink’s Sicherheit GmbH
Germany
Brink’s Far East Limited
Hong Kong
Brink’s Arya India Private Limited (78%)
India
Brink’s Ireland Limited
Ireland
Brink’s Security Services Ireland Limited
Ireland
Brink’s Holdings Limited
Israel
Brink’s (Israel) Limited (70%)
Israel
Brink’s Diamond & Jewellery Services (International)
(1993) Ltd.
Israel
Brink’s Global Services S.r.L.
Italy
Brink’s Japan Limited
Japan
Brink’s Luxembourg S.A.
Luxembourg
Brink’s Security Luxembourg S.A.
Luxembourg
BK Services S.a.r.l.
Luxembourg
Brink’s Global Services S.A. de C.V.
Mexico
Brink’s International, C.V. (“BICV”, BSI is General Partner)
Netherlands
Brink’s Chile, S.A. (74%, BICV is beneficial owner)
Chile
Brink’s de Colombia S.A. (58%, BICV is beneficial owner)
Colombia
Domesa de Colombia S.A. (59%)
Colombia
Procesos & Canje S.A. (58%)
Colombia
Sistema Integrado Multiple de Pago Electronicos S.A. (“SIMPLE S.A.”)(14.5%)
Colombia
Brink’s Canada Holdings, B.V. (BICV is beneficial owner)
Netherlands
Brink’s Canada Limited
Canada
Brink’s-Team 3, B.V.
Netherlands
Centro Americana de Inversiones Balboa, C.A. (BICV is beneficial owner)
Panama
Hermes Transporte Blindados S.A. (36%)
Peru
Brink’s Dutch Holdings, B.V. (BICV is beneficial owner)
Netherlands
Brink’s Hellenic Holdings, B.V. (“BHH”)
Netherlands
Athena Marathon Holdings, B.V. (“AMH”)
Netherlands
Apollo Acropolis Holdings, B.V. (“AAH”)
Netherlands
Brink’s Bolivia S.A.
Bolivia
Hermes Delphi Holdings, B.V, (“HDH”)
Netherlands
Zeus Oedipus Holdings, B.V. (“ZOH”)
Netherlands
Brink’s Hellas Commercial S.A. – Information
Technology Services (“Brink’s Hellas SA”)
 
(14.3% each BHH, AMH, AAH, HDH, ZOH, Brink’s Dutch Holdings, B.V., Brink’s
Canada  Holdings, B.V.)
Greece
Brink’s Hermes Cash & Valuable Services S.A. (“Brink’s Cash & Valuable Services
SA”)
Greece

 
 
 
Schedule 14(f)-2

--------------------------------------------------------------------------------

 
 
 
Brink’s Hermes Security Services SA (“Brink’s Security  Services S.A.”)
Greece
Brink’s Hermes Aviation Security Services S.A.
Greece
(“Brink’s Aviation Security Services S.A.”) (70%)
Greece
Hellenic Central Station SA - Reception & Processing Centre of Electronic
Signals (“Hellenic Central Station”)
(10%)
Greece
Brink’s C.L. Polska Sp.zo.o
Poland
Brink’s C.L. Hungaria Limited
Hungary
Brink’s RUS Holding B.V. (70%)
Netherlands
Limited Liability Company Brink’s Management   (70%)
Russia
Limited Liability Company Brink’s (70%)
Russia
Non Banking Credit Organization BRINKS (Limited Liability Company) (70%)
Russia
Servicio Pan Americano de Proteccion C.A. (61%, BICV is beneficial owner)
Venezuela
Aeropanamericano, C.A. (61%)
Venezuela
Aero Sky Panama, S.A. (61%)
Panama
Artes Graficas Avanzadas 98, C.A. (61%)
Venezuela
Blindados de Zulia Occidente, C.A. (61%)
Venezuela
Blindados de Oriente, S.A. (61%)
Venezuela
Blindados Panamericanos, S.A. (61%)
Venezuela
Blindados Centro Occidente, S.A. (61%)
Venezuela
Documentos Mercantiles, S.A. (61%)
Venezuela
Instituto Panamericano, C.A. (61%)
Venezuela
Intergraficas Panama, S.A. (61%)
Panama
Panamericana de Vigilancia, S.A. (61%)
Venezuela
Transportes Expresos, C.A. (61%)
Venezuela
Brink’s Panama S.A.
Panama
Inmobiliaria Brink’s Panama S.A.
Panama
Brink's Poland Security Services Sp.zo.o.
Poland
Brink’s Puerto Rico, Inc.
Puerto Rico
Brink’s International Holdings AG
Switzerland
Bolivar Business S.A. (61%)
Panama
Domesa Courier Corporation (61%)
Florida
Panamerican Protective Service Sint Maarten, N.V. (61%)
Sint Maarten
Radio Llamadas Panamá, S.A. (61%)
Panama
Servicio Panamericano de Protección Curacao, N.V. (61%)
Curacao
Domesa Curacao, N.V. (61%)
Curacao
Domesa Servicio Pan Americano de Proteccion
 
  Brink’s Aruba, N.V. (61%)
Aruba
Servicio Panamericano de Vigilancia Curacao, N.V. (61%)
Curacao

 
 
 
Schedule 14(f)-3

--------------------------------------------------------------------------------

 
 
Brink’s France SAS
France
Altair Securite
France
Brink’s (Mauritius) Ltd
Mauritius
Brink’s Antilles Guyane S.A.R.L.
Guadeloupe
Brink’s Contrôle Sécurité Réunion S.A.R.L.
St. Denis
Brink’s Évolution S.A.R.L.
France
Est Valeurs SAS
France
Brink’s Formation S.A.R.L.
France
Brink’s Guard S.A.R.L.
France
Brink's Guarding Maroc S.A.S.
Morocco
Brink’s Madagascar S.A. (60%)
Madagascar
Brink’s Maroc S.A.
Morocco
Brink’s Qatar L.L.C. (49%)
Qatar
Brink’s Réunion S.A.R.L.
St. Denis
Brink’s Security Services SAS
France
Cyrasa Servicios de Control SA
Spain
Maartenval NV
Sint Maarten
Protecval S.A.R.L.
France
Security & Risk Management Training Centre Ltd
Mauritius
Brink’s Kenya Limited
Kenya
Brink’s Switzerland Ltd.
Switzerland
Brink’s Diamond & Jewelry Services BVBA
Belgium
Transpar – Brink’s ATM Ltda.
Brazil
BGS – Agenciamento de Carga e Despacho Aduaneiro Ltda.
Brazil
Brink’s-Seguranca e Transporte de Valores Ltda.
Brazil
BVA-Brink’s Valores Agregados Ltda.
Brazil
Brink’s Hong Kong Limited
Hong Kong
Brink’s Security Transportation (Shanghai) Company Limited
China
Brink’s Global Services Korea Limited – Yunan Hoesa Brink’s Global (80%)
Korea
Brink’s Nederland B.V.
Netherlands
Brink’s Geldverwerking B.V.
Netherlands
Brink’s Security Services B.V.
Netherlands
Brink’s Singapore Pte Ltd
Singapore
Brinks (Southern Africa) (Proprietary) Limited
South Africa
Brinks Armoured Security Services (Proprietary) Limited
South Africa
ePago International Inc.
Panama
Brink’s e-Pago Tecnologia Ltda.
Brazil
Corporación ePago de Venezuela, C.A.
Venezuela
e-Pago de Colombia S.A. (75%)
Colombia
Brink’s Global Services (BGS) Botswana (Proprietary) Limited
Botswana
ICD Limited (55%)
China
Asia Security Products Limited (55%)
Hong Kong
ICD Americas, Inc. (55%)
Florida
ICD Engineering (Beijing) Co., Ltd. (55%)
China
ICD Security Solutions (HK) Limited (55%)
Hong Kong

 
 
 
Schedule 14(f)-4

--------------------------------------------------------------------------------

 
 
ICD Security Solutions (India) Private Ltd. (55%)
India
ICD Security Solutions Pte. Ltd. (55%)
Singapore
Brink’s Macau Limited
Macao
Brink’s Taiwan Security Limited
Taiwan
Brink’s (Thailand) Limited (40%)
Thailand
Brink’s Guvenlik Hizmetleri Anonim Sirketi
Turkey
Brink’s Europe Limited
U.K.
Brink’s (UK) Limited
U.K.
Brink’s Commercial Services Limited
U.K.
Brink’s Diamond & Jewellery Services Limited
U.K.
Brink’s Limited
U.K.
Brink’s (Scotland) Limited
U.K.
Brinks Limited W.L.L.
Bahrain
Brink’s Security Limited
U.K.
Quarrycast Commercial Limited
U.K.
Brink’s Global Services, Ltd.
U.K.
Tepuy Inmobiliaria VII, C.A.
Venezuela
BAX Holding Company
Virginia
Brink’s Administrative Services Inc.
Delaware
Pittston Minerals Group Inc.
Virginia
Pittston Coal Company
Delaware
Heartland Coal Company
Delaware
Maxxim Rebuild Company, Inc.
Delaware
Pittston Forest Products, Inc.
Virginia
Addington, Inc.
Kentucky
Appalachian Mining, Inc.
West Virginia
Molloy Mining, Inc.
West Virginia
Vandalia Resources, Inc.
West Virginia
Pittston Coal Management Company
Virginia
Pittston Coal Terminal Corporation
Virginia
Pyxis Resources Company
Virginia
HICA Corporation
Kentucky
Holston Mining, Inc.
West Virginia
Motivation Coal Company
Virginia
Paramont Coal Corporation
Delaware
Sheridan-Wyoming Coal Company, Incorporated
Delaware
Thames Development Ltd.
Virginia
Buffalo Mining Company
West Virginia
Clinchfield Coal Company
Virginia
Dante Coal Company
Virginia
Eastern Coal Corporation
West Virginia
Elkay Mining Company
West Virginia
Jewell Ridge Coal Corporation
Virginia
Kentland-Elkhorn Coal Corporation
Kentucky
Meadow River Coal Company
Kentucky
Pittston Coal Group, Inc.
Virginia
Ranger Fuel Corporation
West Virginia
Sea “B” Mining Company
Virginia
Pittston Mineral Ventures Company
Delaware
PMV Gold Company
Delaware

 
 
 
Schedule 14(f)-5

--------------------------------------------------------------------------------

 
 
Pittston Mineral Ventures International Ltd.
Delaware
Mineral Ventures of Australia Pty Ltd.
Australia
Western Australian Minerals Company Pty Ltd
Australia



NOTE:  Subsidiaries that are not majority owned do not constitute “Subsidiaries”
for the purposes of this Schedule.  They have been left on the Schedule so as to
make the ownership structure clear.


Unrestricted Subsidiaries


Servicio Pan Americano de Proteccion C.A. (Venezuela)

 
Schedule 14(f)-6

--------------------------------------------------------------------------------

 

Schedule 17(b)(i)
Existing Liens




Liens on facilities and equipment of Applicant and certain of its Restricted
Subsidiaries representing Capital Lease Obligations in the aggregate amount of
approximately $56.7 million.
 
 
 

 
 
Schedule 17(b)(i)-1

--------------------------------------------------------------------------------

 

Exhibit 1
Form of Letter of Credit




Draft






DATE:  ___________   ___, 20__


IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER:  ____________________


APPLICANT:  The Brink's Company


BENEFICIARY:


AMOUNT:


EXPIRATION DATE:  ______  __, 20__






WE HEREBY ESTABLISH THIS IRREVOCABLE STANDBY LETTER OF CREDIT (THIS "CREDIT") IN
FAVOR OF _____________________________________ (THE "BENEFICIARY") AND AUTHORIZE
THE BENEFICIARY TO DRAW ON  THE BANK OF TOKYO-MITSUBISH UFJ, LTD., NEW YORK
BRANCH (THE "ISSUER"), AT ITS OFFICES AT 1251 AVENUE OF THE AMERICAS, NY
10020  FOR THE ACCOUNT OF THE BRINK'S COMPANY, UP TO THE AGGREGATE AMOUNT OF
US$ _____________ (____________ UNITED STATES DOLLARS) AVAILABLE ON OR BEFORE
THE EXPIRATION DATE BY YOUR DRAFT(S) AT SIGHT MARKED “DRAWN UNDER THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, LETTER OF CREDIT NUMBER __________
DATED __________ ___, 2010”, ACCOMPANIED BY:


(1)    THE ORIGINAL LETTER OF CREDIT, TOGETHER WITH ALL AMENDMENTS,
MODIFICATIONS AND REPLACEMENTS, AND
(2)    A WRITTEN AND DATED STATEMENT PURPORTEDLY SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE BENEFICIARY THAT PAYMENT IS DEMANDED IN THE AMOUNT OF
[___________] U.S. DOLLARS ($__________).


DRAFTS DRAWN UNDER AND IN COMPLIANCE WITH THE TERMS OF THIS CREDIT WILL BE DULY
HONORED UPON PRESENTATION TO ISSUER DURING NORMAL BANKING HOURS AT ITS OFFICES
AT 1251 AVENUE OF THE AMERICAS, NY 10020, ATTENTION; THOMAS FENNESSEY/STEPHEN
HALL.


PARTIAL DRAWINGS ARE PERMITTED.


ALL BANKING CHARGES AND COMMISSIONS UNDER THIS LETTER OF CREDIT ARE FOR ACCOUNT
OF APPLICANT.


THIS CREDIT IS SUBJECT TO AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK AND
THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS (20007 REVISION), THE
INTERNATIONAL CHAMBER OF COMMERCE (PUBLICATION NO. 600).  ISSUER SHALL HAVE FIVE
BUSINESS DAYS TO HONOR THIS LETTER OF CREDIT.

 
Exhibit 1-1

--------------------------------------------------------------------------------

 

IN THE EVENT OF ANY CONFLICT OF LAWS, THE LAWS OF THE STATE OF NEW YORK WILL
CONTROL.




VERY TRULY YOURS,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH




             ________________________________________


AUTHORIZED SIGNATORY





 
Exhibit 1-2

--------------------------------------------------------------------------------

 

Exhibit 2
 
APPLICATION FOR STANDBY LETTER OF CREDIT
 
 
 
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
Bank of Tokyo-Mitsubishi UFJ Trust Company

 
Office:
   
FOR BANK USE ONLY
     
IRREVOCABLE CREDIT NO.
 
Attn:
   
MGR
LCD
A/O
                            Date
   
 
Gentlemen,
 
Please issue an irrevocable Standby Letter of Credit as set forth below and
forward same to your correspondent/beneficiary for delivery to the beneficiary
by   [    ] Airmail               [     ] Full cable  

 
ADVISING BANK (If Correspondent Bank)
None
AMOUNT
U.S.$_____________
________________ U.S. Dollars
 
FOR ACCOUNT OF (Applicant Name/Address)
The Brink's Company
1801 Bayberry Court, P.O. Box 18100
Richmond, VA 23226
IN FAVOR OF (Beneficiary of SB LC)(Full Name/Address)
 
Drafts must be presented to drawee on or before (Expiration Date)

 
Available by draft(s) at sight drawn at your option on you or any of your
correspondents accompanied by the following documents:
 
(Text of SBLC Wording/Format/Terms and conditions must be stated or attached
here with)
 
 
Signature Verification
             
(AUTHORIZED SIGNATURE)
 
THIS CREDIT WILL BE SUBJECT TO THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY
CREDITS, 2007 REVISION, INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NO. 600
(UCP 600)
 
This Application is made subject to the Continuing Letter of Credit Agreement
heretofore executed by us and delivered to you, the provisions of which are
hereby made applicable to this Application and the Credit.

 
FOR BANK USE ONLY
 
    INTERNAL BOOK ONLY
 
Y/N______(If “Y” indicate reserved LC Number)
oN.Y. Branch
oTrust
(Please mark accordingly)
 
 
Customer Code_______________________
 
C/A.#  _________________
 
Cost Center  _________________
Part Bought Code
______________________
 
PBLC.#  _______________________
 
Cert # and Date_________________
FOR P/S DETAILS ATTACH FORM SBLC3
Affil Y/N  ______
Synd Y/N  ______
Agent Bank Y/N__________
Agent Bank ID  _______________
FOR STANDBY COMM ATTACH FORM SBLC2

 
 
 
Exhibit 2-1

--------------------------------------------------------------------------------

 
 
Evergreen Y/N____
No. of Days________
G/L Category  ____________
Facility Code________
Guaranteed Y/N______
Funds Avail Y/N__________
Purpose________________
Appr. #  ________
Grade Date____________
Review Date_____________
Class__________________
SPECIAL INSTRUCTIONS
 
 
Similar L/C (if any): (A duly approved copy of similar LC wording must be
attached if applicable)

 
 
 
 


 
Exhibit 2-2

--------------------------------------------------------------------------------

 
Appendix A
 
 
BASELINE CRITERIA
 
1.           The Credit sets out the initial expiration for such Credit as no
later than five (5) Business Days prior to the end of the Availability Period;


2.           The Credit is in a stated amount that is no greater than the
Committed Amount and does not allow reinstatement for amounts drawn or any other
automatic increases to the stated amount thereof;


3.           The Credit is governed by and subject to the laws of any state
within the continental United States of America and such Credit is subject to
the UCP;


4.           The Beneficiary of such Credit (or any legal successor thereof)
does not violate Issuer's "know your customer" and anti-money laundering
policies or any such rules and regulations, including without limitation the
Act;


5.           The Credit requires payment in a currency acceptable to Issuer;


6.           The Credit does not violate any policies of Issuer of general
application or applicable generally to similar customers; and


7.           With respect to a Credit that is an "evergreen" Credit, such Credit
either (i) provides that upon expiration or cancellation of such Credit, the
Beneficiary shall return the original Credit to Issuer at Issuer's address
provided in the Agreement or (ii) stipulates a final expiration date that cannot
be renewed or extended.






 
Appendix A-1 

--------------------------------------------------------------------------------

 
Appendix B
 
 
DEFINITIONS


"Act" has the meaning assigned thereto in Section 30.


"Affiliate" means, with respect to any Person, any other Person (other than a
Subsidiary) which directly or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, such first
Person or any of its Subsidiaries.  The term "control" means the possession,
directly or indirectly, of any power to direct or cause the direction of the
management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise.


"Applicant" has the meaning assigned thereto in the introductory paragraph.


"Applicable Law" means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of Governmental Authorities and all
applicable orders and decrees of all courts and arbitrators.


"Applicable LT Rating" means (i) as to Moody's, its rating of Applicant's
senior, unsecured, long-term, non-credit-enhanced debt for borrowed money and
(ii) as to S&P, its corporate credit rating of Applicant's senior, unsecured,
long-term, non-credit-enhanced debt for borrowed money.


"Application" has the meaning assigned thereto in the introductory paragraph.


"Availability Period" means the period commencing on the date hereof and ending
on December 9, 2014.


"Baseline Criteria" has the meaning assigned thereto in the introductory
paragraph.


"Beneficiary" means any Person designated as a beneficiary under a Credit .


"Board" means the Board of Governors of the Federal Reserve System of the United
States (or any successor thereof).


"Business Day" means a day other than a Saturday, Sunday or other day on which
commercial banks are authorized or required by law to close in New York, New
York.


"Capital Lease" means, with respect to any Person who is a lessee of property,
any lease of any property that should, in accordance with GAAP, be classified
and accounted for as a capital lease on the lessee's balance sheet.


"Capital Lease Obligation" means the amount of the liability that is capitalized
in respect of any Capital Lease in accordance with GAAP.


"Cash Equivalents" means (a) demand deposits maintained in the ordinary course
of business, (b) securities issued or directly and fully guaranteed or insured
by the United States or any agency or instrumentality thereof (provided that the
full faith and credit of the United States is pledged in support thereof) having
maturities of not more than twelve months from the date of acquisition, (c) time
deposits, certificates of deposit, master notes and bankers acceptances of
(i) any lender, (ii) any commercial bank or trust company (or any Affiliate
thereof) having capital and surplus in excess of $500,000,000 or (iii) any bank
whose short-



 
Appendix B-1

--------------------------------------------------------------------------------

 

term commercial paper rating from S&P is at least A-2 or the equivalent thereof
or from Moody's is at least P-2 or the equivalent thereof (any such bank, trust
company or Affiliate thereof being an "Approved Institution"), in each case with
maturities of not more than 270 days from the date of acquisition,
(d) commercial paper and variable or fixed rate notes issued by any Approved
Institution (or by the parent company thereof) or any variable rate notes issued
by, or guaranteed by, any domestic corporation rated A-2 (or similar ratings by
successor rating agencies) or better by S&P or P-2 (or similar ratings by
successor rating agencies) or better by Moody's and maturing within six months
of the date of acquisition, (e) repurchase agreements entered into by any Person
with a bank or trust company or recognized securities dealer having capital and
surplus in excess of $500,000,000 for direct obligations issued by or fully
guaranteed by the United States in which such Person shall have a perfected
first priority security interest (subject to no other Liens) and having, on the
date of purchase thereof, a fair market value of at least 100% of the amount of
the repurchase obligations, (f) Investments, classified in accordance with GAAP
as current assets, in money market investment programs registered under the
Investment Company Act of 1940, as amended, which are administered by Approved
Institutions, (g) obligations of states, municipalities, counties, political
subdivisions, agencies of the foregoing and other similar entities, rated at
least A, MIG-1 or MIG-2 by Moody's or at least A by S&P (or similar ratings by
successor rating agencies), (h) unrated obligations of states, municipalities,
counties, political subdivisions, agencies of the foregoing and other similar
entities, supported by irrevocable letters of credit issued by Approved
Institutions, or (i) unrated general obligations of states, municipalities,
counties, political subdivisions, agencies of the foregoing and other similar
entities, provided that the issuer has other outstanding general obligations
rated at least A, MIG-1 or MIG-2 by Moody's or A by S&P (or similar ratings by
successor rating agencies).


"Change in Control" shall be deemed to have occurred if (i) any "person" or
"group" of persons (within the meaning of Section 13(d) and 14(d) of the
Exchange Act) shall obtain, directly or indirectly, "beneficial ownership" (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act) of shares representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding capital stock of Applicant, (ii) a majority of the seats on the
board of directors of Applicant shall be occupied by persons other than
(x) directors on the date of this Agreement, (y) directors whose election or
nomination was approved by individuals referred to in clause (x) above
constituting at the time of such election or nomination at least a majority of
the board or (z) directors whose election or nomination was approved by
individuals referred to in clauses (x) and/or (y) above constituting at the time
of such election or nomination at least a majority of the board or (iii) there
shall have occurred under any indenture or other instrument evidencing Debt for
borrowed money of Applicant or any Restricted Subsidiary in excess of
$25,000,000 a "change in control" (as defined in such indenture or other
instrument evidencing such Debt) beyond any grace period permitted therein
obligating Applicant or any Restricted Subsidiary to repurchase, redeem or repay
all or any part of such Debt or any capital stock provided for therein.


"Code" means the Internal Revenue Code of 1986.


"Commitment Amount" has the meaning assigned thereto in the introductory
paragraph.


"Consolidated Debt" means, as of any date of determination, without duplication,
all Debt of Applicant and its Restricted Subsidiaries, determined on a
consolidated basis in



 
Appendix B-2

--------------------------------------------------------------------------------

 

accordance with GAAP after giving appropriate effect to any outside minority
interests in Restricted Subsidiaries.


"Consolidated EBITDA" means, for Applicant and its Restricted Subsidiaries for
any period, an amount equal to the sum of (a) Consolidated Net Income for such
period plus (b) to the extent deducted in determining Consolidated Net Income
for such period, (i) Consolidated Interest Expense, (ii) income tax expense,
(iii) depreciation, depletion and amortization, and (iv) all other non-cash
charges, determined on a consolidated basis in accordance with GAAP after giving
appropriate effect to any outside minority interests in the Restricted
Subsidiaries.


"Consolidated Interest Expense" means, for any period, as applied to Applicant
and its Restricted Subsidiaries, all interest expense (whether paid or accrued)
and capitalized interest, including without limitation (a) the amortization of
debt discount and premium, (b) the interest component under Capital Leases, and
(c) the implied interest component, discount or other similar fees or charges in
connection with any asset securitization program in each case determined on a
consolidated basis in accordance with GAAP after giving appropriate effect to
any outside minority interests in the Restricted Subsidiaries.


"Consolidated Lease Rentals" means, as of any date of determination, Lease
Rentals of Applicant and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP after giving appropriate effect to
any outside minority interests in the Restricted Subsidiaries.


"Consolidated Net Income" means, for any period, the net income, after taxes, of
Applicant and its Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP after giving appropriate effect to
any outside minority interests in the Restricted Subsidiaries, but excluding, to
the extent reflected in determining such net income, (a) any extraordinary gains
and losses for such period, (b) any non-cash impairment, valuation allowance,
write-up, write-down or write-off in the book value of any assets and (c) any
non-cash loss in connection with the disposition of any assets.


"Consolidated Net Worth" means, as of any date, as applied to Applicant and its
Restricted Subsidiaries, shareholders' equity or net worth as determined and
computed on a consolidated basis in accordance with GAAP after giving
appropriate effect to any outside minority interests in the Restricted
Subsidiaries, provided that in determining "Consolidated Net Worth" there shall
be (a) included any issuance of preferred stock by Applicant and (b) excluded
(i) any extraordinary gains and losses, (ii) any non-cash impairment, valuation
allowance, write-down or write-off in the book value of any assets, (iii) any
non-cash loss in connection with the disposition of any assets and (iv) unfunded
retirement liabilities of Applicant and its Restricted Subsidiaries associated
with pension plans and United Mine Workers of America retiree medical plans and
black lung obligations; provided further, that the items referred to in clauses
(i), (ii) and (iii), shall be excluded only to the extent that such items are
recorded following the date hereof.


"Credit" has the meaning assigned thereto in the introductory paragraph.


"Current SEC Reports" means the most recent report on Form 10-K, or any
successor form, and any amendments thereto filed by Applicant with the
Securities and Exchange Commission (the "Commission") and any reports on Forms
10-Q and/or 8-K, or any



 
Appendix B-3

--------------------------------------------------------------------------------

 

successor forms, and any amendments thereto, filed by Applicant with the
Commission after the date of such report on Form 10-K.


"Debt" of any Person means at any date of determination, without duplication,
the sum of the following determined and calculated in accordance with
GAAP:  (a) all obligations of such Person for borrowed money, (b) all
obligations of such Person issued or assumed as the deferred purchase price of
property or services purchased by such Person (other than trade debt incurred in
the ordinary course of business and due within six months of the incurrence
thereof) which would appear as liabilities on a balance sheet of such Person,
(c) all Debt of others secured by (or for which the holder of such Debt has an
existing right, contingent or otherwise, to be secured by) any Lien on, or
payable out of the proceeds of production from, property owned or acquired by
such Person, whether or not the obligations secured thereby have been assumed,
provided that for purposes hereof the amount of such Debt shall be calculated at
the greater of (i) the amount of such Debt as to which there is recourse to such
Person and (ii) the fair market value of the property which is subject to the
Lien, (d) all Support Obligations of such Person with respect to Debt of others,
(e) the principal portion of all obligations of such Person under Capital
Leases, (f) the maximum amount of all drafts drawn under standby letters of
credit issued or bankers' acceptances facilities created for the account of such
Person (to the extent unreimbursed), and (g) the outstanding attributed
principal amount under any asset securitization program of such Person.  The
Debt of any Person shall include the Debt of any partnership or joint venture in
which such Person is a general partner or a joint venturer, but only to the
extent to which there is recourse to such Person for payment of such Debt.


"Debtor Relief Laws" means the United States Bankruptcy Code (11 U.S.C. §§101
etseq.), and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, administration, extraordinary administration or similar debtor
relief laws of the United States or other applicable jurisdictions (U.S.
domestic or foreign) from time to time in effect and affecting the rights of
creditors generally.


"Default" means any of the events specified in Section 18 which with the passage
of time, the giving of notice or both, would constitute an Event of Default.


"Deposits" has the meaning assigned thereto in Section 20.


"Dollars" has the meaning assigned thereto in Section 4(a).


"Environmental Laws" means any and all federal, state, local and foreign laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals, binding
interpretations and orders of courts or Governmental Authorities, relating to
the protection of human health or the environment, including, but not limited
to, requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Materials.


"ERISA" means the Employee Retirement Income Security Act of 1974.


"ERISA Affiliate" means any Person who together with Applicant is treated as a
single employer within the meaning of Section 414(b), (c), (m) or (o) of the
Code or Section 4001(b) of ERISA.



 
Appendix B-4

--------------------------------------------------------------------------------

 

 "Existing Credit Agreement" means the Credit Agreement dated as of July 16,
2010 among Applicant, certain of Applicant's Subsidiaries, the Lenders from time
to time party thereto, Bank of Tokyo-Mitsubishi UFJ Trust Company and Societe
Generale, as Co-Documentation Agents, Bank of America, N.A. and JPMorgan Chase
Bank, N.A., as Co-Syndication Agents and Wells Fargo Bank, National Association,
as Administrative Agent, an Issuing Lender and Swingline Lender, as defined
therein.


"Event of Default" has the meaning assigned thereto in Section 18.


"Federal Funds Rate" means, for any day, the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by Issuer from three federal funds brokers
of recognized standing selected by it.


"Fee Letter" means the Fee Letter dated as of December 10, 2010, between
Applicant and Issuer.


"Fiscal Year" means the fiscal year of Applicant ending on December 31 in any
year.


"Foreign Pension Plan" means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States of America by Applicant or any one or more of its Subsidiaries
primarily for the benefit of employees of Applicant or such Subsidiaries
residing outside the United States of America, which plan, fund or other similar
program provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.


"GAAP" means generally accepted accounting principles in the United States, as
recognized by the American Institute of Certified Public Accountants and the
Financial Accounting Standards Board, consistently applied and maintained on a
consistent basis throughout the period indicated, subject to Section 1.


"Governmental Approvals" means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.


"Governmental Authority" means any nation, province, state or political
subdivision thereof, and any government or any Person exercising executive,
legislative, regulatory or administrative functions of or pertaining to
government, in each case whether U.S. domestic or foreign (including any
supra-national bodies such as the European Union or the European Central Bank).


"Hazardous Materials" means any substances or materials (a) which are or become
regulated or defined as hazardous wastes, hazardous substances, pollutants,
contaminants, chemical substances or mixtures or toxic substances under any
Environmental Law, (b) which are toxic, explosive, corrosive, flammable,
infectious, radioactive, carcinogenic, mutagenic or otherwise harmful to human
health or the environment and are or become regulated by any Governmental
Authority, (c) the presence of which require investigation or remediation under
any Environmental Law, (d) the discharge or emission or release of which



 
Appendix B-5

--------------------------------------------------------------------------------

 

requires a permit or license under any Applicable Law or other Governmental
Approval, or (e) which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.


"Hedging Agreement" means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a "Master Agreement"), including
any such obligations or liabilities under any Master Agreement.


"Indemnified Liabilities" has the meaning assigned thereto in Section 7.


"Indemnified Party" has the meaning assigned thereto in Section 7.


"Information" has the meaning assigned thereto in Section 29.


"Interest Coverage Ratio" means, as of the last day of any fiscal quarter, the
ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Expense, in each
case for the period of four (4) consecutive fiscal quarters ending as of such
day.


"Internal Control Event" means a "material weakness" (as defined in Statement on
Auditing Standards No. 60) in, or fraud that involves management or other
employees who have a significant role in, Applicant's internal controls over
financial reporting, in each case as described in Section 404 of the
Sarbanes-Oxley Act of 2002 and all rules and regulations promulgated thereunder
and the accounting and auditing principles, rules, standards and practices
promulgated or approved with respect thereto.


"Investment" in any Person means (a) the acquisition (whether for cash,
property, services, assumption of indebtedness, securities or otherwise) of
capital stock, bonds, notes, debentures, partnership, joint ventures or other
ownership interests or other securities of such Person, (b) any deposit with, or
advance, loan or other extension of credit to, such Person (other than deposits
made in connection with the purchase of equipment or other assets in the
ordinary course of business) or (c) any other capital contribution to or
investment in such Person.


"Issuer" has the meaning assigned thereto in the introductory paragraph.


"Issuer's Office" has the meaning assigned thereto in Section 4(a).


"L/C Related Documents" has the meaning assigned thereto in Section 8(a).



 
Appendix B-6

--------------------------------------------------------------------------------

 

"Labor Laws" means any and all federal, state, local and foreign statutes, laws,
regulations, ordinances, rules, judgments and orders relating to employment,
equal employment opportunity, nondiscrimination, immigration, wages, hours,
benefits, collective bargaining, the payment of social security and similar
taxes, occupational safety and health, and plant closing.


"Lease" means a lease, other than a Capital Lease, of real or personal, or real
and personal, property.


"Lease Rentals" for any period means the sum of the rental and other obligations
to be
paid by the lessee under a Lease during the remaining term of such Lease
(excluding any extension or renewal thereof at the option of the lessor or the
lessee unless such option has been exercised), excluding any amount required to
be paid by the lessee (whether or not therein designated as rent or additional
rent) on account of maintenance and repairs, insurance, taxes, assessments,
water rates and similar charges.


"Letter of Credit Fee" has the meaning assigned thereto in Section 3(ii).


"Leverage Ratio" means, as of the date of any determination with respect to
Applicant, the ratio of (a) the sum of (i) Consolidated Debt as of such date,
plus (ii) the amount by which (A) the aggregate amount, as of the preceding
December 31 (or as of such date if such date is December 31), of Consolidated
Lease Rentals under non-cancellable Leases entered into by Applicant or any of
its Subsidiaries, discounted to such December 31 to present value at 10% and net
of aggregate minimum non-cancellable sublease rentals, determined on a basis
consistent with Note 14 to Applicant's consolidated financial statements at and
for the period ended December 31, 2009, included in Applicant's 2009 annual
report to shareholders, exceeds (B) $400,000,000, to (b) the sum of (i) the
amount determined pursuant to clause (a) plus (ii) Consolidated Net Worth as of
such date.


"Lien" means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset.  For the
purposes of this Agreement, a Person shall be deemed to own subject to a Lien
any asset which it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, Capital Lease or other title
retention agreement relating to such asset.


"Margin Stock" has the meaning given such term under Regulation U of the Board.


"Material Adverse Effect" means a material adverse effect on (a) the financial
condition or results of operations of Applicant and its Restricted Subsidiaries
taken as a whole that would impair the ability of Applicant to perform its
obligations under any Credit or (b) the rights or remedies of Issuer under any
Credit.


"Material Domestic Subsidiary" means any Subsidiary of Applicant which (a) is
organized under the laws of the United States, any state thereof or the District
of Columbia and (b) together with its Subsidiaries, (i) owns more than twenty
percent (20%), as of any date, of the assets and properties of Applicant and its
Restricted Subsidiaries, determined on a consolidated basis in accordance with
GAAP after giving appropriate effect to any outside minority interests in the
Restricted Subsidiaries or (ii) accounts for more than twenty percent (20%) of
Consolidated EBITDA.


"Moody's" means Moody's Investors Service, Inc.



 
Appendix B-7

--------------------------------------------------------------------------------

 

"Multiemployer Plan" means a "multiemployer plan" as defined in Section
400l(a)(3) of ERISA and is subject to Title IV of ERISA to which Applicant or
any ERISA Affiliate is making, has made, is accruing or has accrued an
obligation to make, contributions within the preceding six years.


"Obligations" has the meaning assigned thereto in Section 11.


"Other Taxes" has the meaning assigned thereto in Section 6(b).


"PBGC" means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.


"Pension Plan" means any employee pension benefit plan (within the meaning of
Section 3(2) of ERISA), other than a Multiemployer Plan, which is subject to the
provisions of Title IV of ERISA or Section 412 of the Code and is maintained for
the employees of Applicant or any of its ERISA Affiliates.


"Person" means an individual, corporation, limited liability company,
partnership, association, trust, business trust, joint venture, joint stock
company, pool, syndicate, sole proprietorship, unincorporated organization,
Governmental Authority or any other form of entity or group thereof.


"Plan" means, at a particular time, any employee benefit plan that is covered by
ERISA, other than a Multiemployer Plan, and in respect of which Applicant or any
ERISA Affiliate is (or if such plan were terminated at such time, would, under
Section 4069 of ERISA be deemed to be) an "employer" as defined in Section 3(5)
of ERISA.


"Reportable Event" means an event described in Section 4043(c) of ERISA with
respect to a Pension Plan that is subject to Title IV of ERISA other than those
events as to which the thirty (30) day notice period is waived under subsection
.22, .23, .27 or .28 of PBGC Regulation Section 4043.


"Responsible Officer" means any of the following: the chief executive officer,
chief financial officer or treasurer of Applicant or any other officer of
Applicant proposed by Applicant and reasonably acceptable to Issuer.


"Restricted Subsidiary" means:


(i)  any Subsidiary of Applicant at the date of this Agreement other than a
Subsidiary designated as an Unrestricted Subsidiary in Schedule 14(f);


(ii) any other Material Domestic Subsidiary of Applicant;


(iii) any other Foreign Subsidiary Borrower (as defined in the Existing Credit
Agreement);


(iv) any other Subsidiary of Applicant that is a Guarantor (as defined in the
Existing Credit Agreement);


(v) any other Subsidiary of Applicant that owns, directly or indirectly, any of
the capital stock of any Guarantor (as defined in the Existing Credit
Agreement); and
 
 
 
Appendix B-8

--------------------------------------------------------------------------------

 
 
(vi) any other Person that becomes a Subsidiary of Applicant after the date
hereof unless prior to such Person becoming a Subsidiary a Responsible Officer
of Applicant designates such Subsidiary as an Unrestricted Subsidiary, in
accordance with the following paragraph:


A Restricted Subsidiary (other than any Material Domestic Subsidiary or any
Subsidiary that owns, directly or indirectly, any of the capital stock of
Applicant) may be designated by a Responsible Officer of Applicant as an
Unrestricted Subsidiary by written notice to Issuer, but only if  (a) the
Subsidiary owns no shares, directly or indirectly, of Applicant or any
Restricted Subsidiary and (b) immediately after such designation, the Leverage
Ratio is not greater than 0.60 to 1.00 and the Interest Coverage Ratio is at
least 3.00 to 1.00.  An Unrestricted Subsidiary may be designated by a
Responsible Officer of Applicant as a Restricted Subsidiary by written notice to
Issuer, but only if immediately after such designation (x) Applicant shall be in
compliance with Section 17(b) and (y) the Leverage Ratio is not greater than
0.60 to 1.00 and the Interest Coverage Ratio is at least 3.00 to 1.00.


"S&P" means Standard & Poor's Ratings Services.


"Sale and Leaseback Transaction" means the sale by Applicant or a Restricted
Subsidiary to any Person (other than Applicant or any Restricted Subsidiary) of
any property or asset and, as part of the same transaction or series of
transactions, the leasing as lessee by Applicant or any Restricted Subsidiary of
the same or another property or asset which it intends to use for substantially
the same purpose.


"SEC" means the United States Securities and Exchange Commission.


"Subsidiary" means, with respect to any Person (the "parent") at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than
fifty percent (50%) of the equity or more than fifty percent (50%) of the
ordinary voting power or, in the case of a partnership, more than fifty percent
(50%) of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise controlled by the
parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.  Unless otherwise qualified, references to
"Subsidiary" or "Subsidiaries" herein shall refer to those of Applicant.


"Support Obligation" means, with respect to any Person, at any date without
duplication, any Debt of another Person that is guaranteed, directly or
indirectly in any manner, by such Person or endorsed (otherwise than for
collection or deposit in the ordinary course of business) or discounted with
recourse by such Person or any Debt of another Person that has the substantially
equivalent or similar economic effect of being guaranteed by such Person or of
otherwise making such Person contingently liable therefor, through an agreement
or otherwise, including, without limitation, an agreement (i) to purchase, or to
advance or supply funds for the payment or purchase of, such Debt, or (ii) to
make any loan, advance, capital contribution or other investment in such other
Person to assure a minimum equity, asset base, working capital or other balance
sheet condition for any date, or to provide funds for the payment of any
liability, dividend or stock liquidation payment, or otherwise to
 
 
 
Appendix B-9

--------------------------------------------------------------------------------

 
 
supply funds to or in any manner invest in such other Person (unless such
investment is expected to constitute a permitted investment under Section
17(j)).


"Taxes" has the meaning assigned thereto in Section 6.


"UCC" has the meaning assigned thereto in Section 19.


"UCP" means the Uniform Customs and Practice for Documentary Credits, 2007
Revision, International Chamber of Publication No. 600.


"Unfunded Current Liability" of any Pension Plan means the amount, if any, by
which the actuarial present value of the accumulated plan benefits under the
Pension Plan as of the close of its most recent year, determined in accordance
with actuarial assumptions at such time consistent with Statement of Financial
Accounting Standards No. 87 (irrespective of any subsequent changes to or
replacements of such Statement) exceeds the sum of (a) the market value of the
assets allocable thereto and (b) $5,000,000.


"Unrestricted Subsidiary" means any Subsidiary other than a Restricted
Subsidiary.


"Unused Fee"  has the meaning assigned thereto in Section 3(i).

 
Appendix B-10

--------------------------------------------------------------------------------

 
